Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing United States Securities and Exchange Commission Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May2007 Aracruz Celulose S.A. Aracruz Cellulose S.A. (Translation of Registrants name into English) Av. Brigadeiro Faria Lima, 2,2774th floor São Paulo, SP 01452-000, Brazil (Address of principal executive office) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) (Check One) Form 20-F þ Form 40-F o (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1)) (Check One) Yes o No þ (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)) (Check One) Yes o No þ (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) (Check One) Yes o No þ (If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b). 82- .) FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2006 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER NO. 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 4 - COMMERCIAL NAME OF THE COMPANY Aracruz Celulose S.A. 5 - PREVIOUS NAME OF THE COMPANY Aracruz Celulose S.A. 6 - NIRE CODE 32000002018 01.02 - HEAD OFFICE 1 - FULL ADDRESS 2 - DISTRICT Cam. Barra do riacho, s/nº - km 25 Barra do Riacho 3- ZIP CODE 4- CITY 5- STATE 29.197-900 Aracruz ES 6 - AREA CODE 7- TELEPHONE 10 - TELEX 11 - FAX NO 15 - E-MAIL 027 3270 - 2442 - 3270 - 2590 http:/www.aracruz.com.br 01.03 - SHAREHOLDERS DEPARTMENT 1 - NAME 2 - POSITION Denys Marc Ferrez Manager of Corporate Relations 3 - FULL ADDRESS 4 - DISTRICT Av. Brigadeiro Faria Lima,2272 - 3th and 4th Floor - Jardim Paulistano 5 - ZIP CODE 6 - CITY 7 - STATE 01.452-000 São Paulo São Paulo 6 - AREA CODE 7- TELEPHONE 10 - TELEX 11 - FAX NO 15 - E-MAIL 011 3301-4139 - 3301-4117 invest@aracruz.com.br 01.04 - DIRECTOR OF MARKET RELATIONS 1 - NAME Isac Roffé Zagury 2 - FULL ADDRESS 3 - DISTRICT Av. Brigadeiro Faria Lima,2272 - 3th and 4th Floor - Jardim Paulistano 4 - ZIP CODE 5 - CITY 6 - STATE 01.452-000 São Paulo São Paulo 7 - AREA CODE 8 - TELEPHONE 11 - TELEX 12 - FAX NO 16 - E-MAIL 011 3301-4160 - 3301-4202 iz@aracruz.com.br 01.05 - REFERENCE / AUDITOR 1 - LAST FISCAL YEAR, BEGINNING 2 - LAST FISCAL YEAR , ENDING 01/01/2005 12/31/2005 3 - CURRENT FISCAL YEAR, BEGINNING 4 - CURRENT FISCAL YEAR, ENDING 01/01/2006 12/31/2006 5 - NAME OF THE AUDITOR 6 - CVM CODE Deloitte Touche Tohmatsu Auditores Independentes 00385-9 7 - NAME OF THE TECHINICAL RESPONSIBLE 8 - CPF Nº AMAURI FROMENT FERNANDES 174.625.417-34 1 01.06 - GENERAL INFORMATION 1 - BRAZILIAN STOCK EXCHANGES WHERE THE COMPANY IS LISTED 2 - MARKETS WHERE SECURITIES ARE TRADED São Paulo Stock Exchange Stock Exchange 3 - SITUATION 4 - ACTIVITY CODE 5 - ACTIVITY OF THE COMPANY In Operation 1040 - Pulp & Paper Industry Production of Bleached Eucalyptus Pulp 01.07 - STOCK CONTROL / SECURITIES ISSUED 1 - STOCK CONTROL 2 - SECURITIES ISSUED BY THE COMPANY Private, Brazilian Shares and debenturies 01.08 - PUBLICATION OF INFORMATIVE DOCUMENTS 1 - NOTICE TO SHAREHOLDERS ABOUT AVAILABILITY OF THE FINANCIAL 2 - STOCKHOLDERS' MEETING TO APPROVE THE FINANCIAL 01/15/2007 04/25/2007 3 - ANNOUNCEMENT OF STOCKHOLDERS' MEETING TO APPROVE THE 4 - PUBLICATION OF FINANCIAL STATEMENTS 04/10/2007 01/15/2007 01.09 - NEWSPAPERS IN WHICH THE COMPANY PUBLISHES INFORMATION 1 - NAME 2 - STATE A Gazeta Espírito Santo Diário Oficial do Estado do Espírito Santo Espírito Santo Gazeta Mercantil São Paulo A Tribuna Espírito Santo 01.10 - DIRECTOR OF MARKET RELATIONS 1 - DATE 2 - SIGNATURE 05/23/2006 ( signed ) Isac Roffé Zagury 2 02.01.01 - BOARD OF DIRECTORS AND CHIEF OFFICERS OF THE COMPANY 1 - ITEM 2 - ADMINISTRATOR 3 - CPF 4 - DATE OF ELECTION 5 - TERM OF OFFICE 6 - CODE 8 - ELECT FOR CONTROLLER 8 - POSITION/ FUNCTION 9 - FUNCTION 01 Carlos Alberto Vieira 000.199.171-04 04/24/2007 12/31/2009 2 Yes 20 Chairman of Council of Administration 02 Eliezer Batista da Silva 607.460.507-63 04/24/2007 12/31/2009 2 Yes 22 Council of Administration 03 Haakon Lorentzen 667.258.797-72 04/24/2007 12/31/2009 2 Yes 22 Council of Administration 04 Luiz Aranha Corrêa do Lago 375.703.317-53 04/24/2007 12/31/2009 2 Yes 22 Council of Administration 05 João Carlos Chede 221.664.051-53 04/24/2007 12/31/2009 2 Yes 22 Council of Administration 06 Ernane Galvêas 007.998.407-00 04/24/2007 12/31/2009 2 Yes 22 Council of Administration 07 Raul Calfat 635.261.408-63 04/24/2007 12/31/2009 2 Yes 22 Council of Administration 08 Álvaro Luis Veloso 456.981.636-34 04/24/2007 12/31/2009 2 Yes 22 Council of Administration 09 Albano Chagas Vieira 024.802.606-23 04/24/2007 12/31/2009 2 Yes 23 Council of Administration Substitute 10 Luis Felipe Schiriak 607.757.007-97 04/24/2007 12/31/2009 2 Yes 23 Council of Administration Substitute 11 Isaac Sutton 047.010.738-30 04/24/2007 12/31/2009 2 Yes 23 Council of Administration Substitute 12 Thomas de Mello e Souza 014.558.257-43 04/24/2007 12/31/2009 2 Yes 23 Council of Administration Substitute 13 José Eduardo Martins Moraes 550.770.307-82 04/24/2007 12/31/2009 2 Yes 22 Council of Administration 14 Mauro Agonilha 577.141.008-00 04/24/2007 12/31/2009 2 Yes 23 Council of Administration Substitute 15 Carlos Jurgen Temke 610.818.507-44 04/24/2007 12/31/2009 2 Yes 23 Council of Administration Substitute 16 Alex Harry Haegler 004.864.347-53 04/24/2007 12/31/2009 2 Yes 23 Council of Administration Substitute 17 Patrícia Dias Fernandes 051.671.617-46 04/24/2007 12/31/2009 2 Yes 23 Council of Administration Substitute 18 Gilberto Lara Nogueira 386.364.768-87 04/24/2007 12/31/2009 2 Yes 23 Council of Administration Substitute 19 Alexandre D'Ambrosio 042.170.338-50 04/24/2007 12/31/2009 2 Yes 22 Council of Administration 20 Roberto Ruhman 003.424.218-08 04/24/2007 12/31/2009 2 Yes 23 Council of Administration Substitute 21 Carlos Augusto Lira Aguiar 032.209.829-72 07/24/2006 07/24/2009 1 10 Director President 22 Walter Lídio Nunes 151.624.270-04 07/24/2006 07/24/2009 1 19 Director of operations 23 João Felipe Carsalade 468.913.667-04 07/24/2006 07/24/2009 1 19 Commercial Director 24 Isac Roffé Zagury 261.319.197-04 07/24/2006 07/24/2009 1 12 Director of Market Relations NOTE : 1 - BELONGS TO THE COMPANY ONLY 2 - BELONGS TO THE BOARD OF DIRECTORS ONLY 3 02.01.02 - CURRENT COMPOSITION OF THE FISCAL COUNCIL 1 - COUNCIL FISCAL INSTALLED 2 - PERMANENT Yes No 3 - ITEM 4 - NAME 5 - CPF 6 - DATE OF 7 - TERM OF 8 - POSITION/ 9 - FUNCTION ELECTION OFFICE FUNCTION 01 Wagner Braz 881.756.858-91 04/24/2007 04/30/2008 43 F.C. (Effective) Elect for the Majority Stockholder 02 Fernando Octávio Martins Alves 129.014.907-00 04/24/2007 04/30/2008 44 F.C. (Effective) Elect for the Preferred Stockholder 03 Sheila Periard Henrique Silva 069.227.887-70 04/24/2007 04/30/2008 46 F.C. (Substitute) Elect for the Majority Stockholder 04 Jorge Juliano de Oliveira 036.002.768-75 04/24/2007 04/30/2008 47 F.C. (Substitute) Elect for the Preferred Stockholder 05 José Gilberto Jaloretto 177.049.879-68 04/24/2007 04/30/2008 45 F.C. (Effective) Elect for the Minority Stockholder 06 Mauro José Periotto 143.798.489-49 04/24/2007 04/30/2008 48 F.C. (Substitute) Elect for the Minority Stockholder 4 02.02 - PROFESSIONAL EXPERIENCE AND ACADEMIC QUALIFICATIONS OF EACH BOARD MEMBER, FISCAL COUNCIL AND OFFICER Members of Council of Administration: 1. CARLOS ALBERTO VIEIRA Since April 29, 2004 Mr. Vieira has been the Chairman of the Company's Board of Directors, of which he had been a member since April 15, 1988. He has been President of Banco Safra S.A. since 1973, and he is also Chairman of Pastoril Agropecuária Couto Magalhães S.A. He is also a member of the board of the Brazilian Banks Federation (Febraban). 2. ELIEZER BATISTA DA SILVA Member of the Board of Directors of Aracruz Celulose S.A. since June 28, 1996. He is also Chairman of Rio Doce International. In 1992, he served as the Brazilian Governments Secretary for Strategic Affaris. From 1979 to 1986, he was Chairman of Companhia Vale do Rio Doce and also President of its Board of Officers. He was President of Minerações Brasileiras Reunidas S.A. (Caemi Group) from 1964 to 1968, and Minister of Mines and Energy from 1962 to 1964. 3. HAAKON LORENTZEN Mr. Lorentzen has been a Director of the Company since April 29, 1991 and is the son of Mr. Erling Lorentzen, formerly the Company's Chairman. He is the President of Lorentzen Empreendimentos S.A., as well as Chairman of Companhia de Navegação Norsul. He is also a Member of the Board of Ação Comunitária do Brasil, Harvard Business School Latin American Research Center, WWF Brasil as well as Ideiasnet S.A 4. LUIZ ARANHA CORRÊA DO LAGO Mr. Corrêa do Lago was an alternate member of the Company's Board of Directors from April 1988 to April 2004, when he was elected member of the board. He has been the Planning Director of Lorentzen Empreendimentos S/A since 1988. He also held office as Capital Markets Director of the Central Bank of Brazil from 1987 to 1988 and has been a professor of the Department of Economics of the Pontifical Catholic University of Rio de Janeiro (PUC) since 1979. 5. JOÃO CARLOS CHEDE Mr. Chede was an alternate member of the Company's Board of Directors from April 2003 to April 2004. In April 29, 2005 he was elected a member of the board. He has been an Executive Officer of Banco Safra S.A since 1990. He is also an Officer of the Safra Comércio e Serviços Ltda; Banco Safra de Investimentos S.A.; Canárias Corretora de Seguros S.A; Sodepa Sociedade de Empreendimentos Publicidade e Participações Ltda; and Cedral Companhia de Comércio Exterior S.A. 6. ERNANE GALVÊAS Member of the Board of Directors of Aracruz Celulose S.A. since April 29, 1994. President, APEC (Economy Studies Development Association) Counsel; Economic Counselor for the Presidence of Confederação Nacional do Comércio (National Confederation of Commerce), Member of the Technical Counsel for the National Confederation of Commerce, Member of the Counsel of the International Law and Economy Academy - São Paulo. Was Financial Director of the Merchant Navy Commission, Director of CACEX (External Commerce Fund), President of the Central Bank of Brazil, ABECEL - Brazilian Cellulose Exporters Association, Minister of the Treasury. Master in Economics graduated from Yale University, Connecticut, U.S.A Born December 10, 1922. 5 7. RAUL CALFAT Mr. Calfat has been a Director of the Company since July 16, 2004. He has been executive Managing Director of Votorantim Investimentos Industriais S.A. since January of 2004 and Managing Director of all industrial business at Votorantim as from January 2006. Mr.Calfat was the President of the Pulp and Paper Association of São Paulo from 1993 to 1995 and Vice-President of the Brazilian Pulp and Paper Association from 1996 to 2004. 8. ÁLVARO LUIS VELOSO Mr.Veloso has been a Director of the Company since April 1st, 2005. He became Corporate Planning and Merger & Acquisitions Officer of Votorantim Investimentos Industriais S.A. in March, 2005. From June 2004 until February 2005 he was the head of a Peruvian zinc smelter. Prior to that he was Chief Finance Officer of Votorantim Metais from May 2002 to June 2004. 9. ALBANO CHAGAS VIEIRA Mr.Vieira has been a Director of the Company since April 24, 2007. Is acting as Corporate Director for Industrial Operations at Votorantim Investimentos Industriais since April 2006. He has been working at the steel sector since 1975, where amongst other positions he was Executive Vice-President for Arcelor from January 2004 to April 2006. From January 1999 to December 2003 he was Executive Director for Operations (COO) at CSN. He holds a degree as a Mechanical Engineer  PUC RJ 1975 with post-graduated studies in Metallurgy  UERJ. LUIS FELIPE SCHIRIAK Member Substitute of the Board of Directors of Aracruz Celulose S.A since April 24, 2007. CFO of Votorantim Participações, holding of the Votorantim group. Prior to the current position was VP Finance of BCP Telecom, cellular phone operator and a joint venture between Bell South and the Safra group (2001- 2003) which was subsequently sold to Telecom Americas. Previously was CFO for Latin America for the C&A retailing group (1995-2000). Before, held different financial positions with Schlumberger Ltd. in Venezuela, Indonesia, France and the USA (1986-1994). Worked for seven years in public accounting with Ernst & Young (Brazil and USA) ISAAC SUTTON Member Substitute of the Board of Directors of Aracruz Celulose S.A. since 1996 and coordinator of the committee of audit of the company since 1997. Also Director of Safra Group since 1994. Also member of the Board of Directors of Telenordeste Celular and Telecelular Sul Economist graduated from University of São Paulo. THOMAS DE MELLO E SOUZA Member Substitute of the Board of Directors of Aracruz Celulose S.A. since 04/29/2004. Also member of the Board of Directors of JS Investments Ltd. Economist graduated from Clark University Massachussetts. Born September 25, 1970. JORGE EDUARDO MARTINS MORAIS Mr. Morais has been a Director of the Company since 04/28/2006. Also manager of the Department of Attendance of the Area of Market of Capitals of BNDES since March 2006. It was Advisory Economical of the Ministry of Planning, Budget and Administration, acting in the Unit of Public-the Bank Guaranteed and later for Credit Suisse First Boston, of Advisory Council of Fund Brasil Private Equity, of Council of Administration of Tupy S.A., of Bahia Sul S/A, of the Aços Villares S/A, of Net Services of Comunicações S/A, of the Bank of the Northeast of Brazil and of Iochpe Maxion S/A. Civil engineer for UFRJ and Master in Administration of Companies for COPPEAD/UFRJ. Birthday date: 07/05/1956 6 MAURO AGONILHA Is an alternate member of Aracruz Board of Directors and member of the Audit Committee since October 20, 2005. Mr. Agonilha is also Officer of the following companies: Brasil Warrant Administração de Bens e Empresas Ltda., Caminho Editorial Ltda., Cambuhy Agrícola Ltda., Consórcio Unibanco - BW, Imopar Participações Imobiliárias Ltda., Itaparica S.A. - Empreendimentos Turísticos, Marília Investimentos Ltd., Rosefield Finance Ltd., Santana Investimentos Ltda., São Teofilo Representação e Participações S/A., Unicorp Administração de Bens e Empresas Ltda., Unicorp International Finance Corporation. He is Master in Business Administration by the University of Chicago  USA. CARLOS JURGEN TEMKE Member Substitute of the Board of Directors of Aracruz Celulose S.A. since 04/28/2003. Also member of the Board of Directors of Lorentzen Empreendimentos and councillor in the Companies of Technology and Information which the Lorentzen Group maintains investments. Graduate Engeneer at University Rio de Janeiro. ALEX HARRY HAEGLER Member Substitute of the Board of Directors of Aracruz Celulose S.A. since 04/29/2004. Also member of the Board of Directors of Lorentzen Empreendimentos, Cimentos Mauá S.A. and Sika S.A President of Haegler S.A. Representative of Credit Suisse in Brazil. Director of the Community Action of Brazil. Economist graduated from University of HAvard. Bron April 30, 1933. PATRÍCIA DIAS Member Substitute of the Board of Directors of Aracruz Celulose S.A. since 04/24/2007. Also analyst equity research, capital market/portfolio follow-up and management department. Structuring and follow-up of financial support operations to mining and iron and steel sectors through equity. Analysis of iron and steel and mining companies. she holds a degree as a economist formed in UFRJ in 1998 and with master's degree in economy for the Institute of Economy of UFRJ. GILBERTO LARA NOGUEIRA Member Substitute of the Board of Directors of Aracruz Celulose S.A. since 04/29/2004. Director of organizational development of the Votorantim Participações, since November 2003. Before, corporate director for the polyamide division, at world level, headquartered in the head office of the company Rhodia S.A., in France. Mechanical engineer formed at the School of Engineering of Mauá. Born February 25, 1949. ALEXANDRE D'AMBROSIO Mr.D'Ambrosio has been a Director of the Company since 04/29/2004. Director of organizational development of the Votorantim Participações, since June 2003. Graduate for University of Law of the University of São Paulo, Master in International Law for Havard University and in Law Compared by George Washington University. Member of the Order of the Lawyers of Brazil(OAB São Paulo), of the District of Columbia Bar (USA) and of the Court of International Trade (New York). Born August 1, 1962 ROBERTO RUHMAN Member Substitute of the Board of Directors of Aracruz Celulose S.A. since 12/07/2006. Managing Director  Portfolio Management Banco J. Safra S/A - São Paulo, Brazil , since June 2005. Graduate for Finance Degree at Escola de Administração de Empresas de São Paulo, Fundação Getúlio Vargas. Born, 1957. 7 Members of the Management: 1. CARLOS AUGUSTO LIRA AGUIAR. Mr. Aguiar became President of the Company on April 17, 1998. He has been an Officer of the Company since October 25, 1985 and he was a Vice President from April 1993 to April 17, 1998. Due to the resignation of Mr. Armando da Silva Figueira as President, effective at February 11, 1993, Mr. Aguiar was also the Acting President from such date until November 16, 1993. Since 1981, Mr. Aguiar has held various managerial positions with the operations department of the Company. 2. WALTER LÍDIO NUNES Chief Officer of Aracruz Celulose S.A. since MaY 27, 1998. Since 1977 has held various managerial positions withs the industrial area. He is graduate Engeneer at PUC University Rio Grande do Sul. also he is Specializzed in managment. Born October 1st, 1948. 3. JOÃO FELIPE CARSALADE Chief Commercial Officer of Aracruz Celulose S.A. since September 6, 1993. graduated in Commercial Department of Aracruz Celulose S.A He was General Manager of Sales before his nomination to be Chief Commercial Officer. Business Administration, Political Sciences School, Rio de Janeiro. Born September14, 1945. 4. ISAC ROFFÉ ZAGURY Financial director of Aracruz Celulose S.A since 06/06/2003. it Occupied several executive functions in BNDES since 1979, Director in 2000 and Vice Presidente in 2002. In 1999, it was attached secretary of National Treasury. Economist with master's degree for the Papal Catholic University of Rio de Janeiro. Born: June 03, 1951. Members of Conselho Fiscal: 1. WAGNER BRAZ Member of Fiscal Council of Aracruz Celulose S.A. since 04/2000. it is also Elect Director and ratified, for the Central Bank of Brazil, of the Bank J. Safra S.A., since April 09, 1999. It is, also, Executive Superintendent of the Conglomerado Safra, answering for the areas of Accounting, Juridical Societário and Fiscal of the Banco Safra S/A, Safra Leasing S.A. Mercantile Leasing, Agropecuária Potrillo S.A., Pastoral Farming Couto Magalhães S.A., Distributing Harvest of Titles and Valores Mobiliários Ltd., Harvest Broker of Values and Exchange Ltd., Safra Seguradora S.A. and too much integral companies of the Conglomerado Safra. Formed in accounting. Born: 17/12/1955. 2. FERNANDO OCTÁVIO MARTINS ALVES Member of Fiscal Council of Aracruz Celulose S.A 16 years ago it is Managing Financial of the Grupo Lorentzen, in the companies: Arapar S.A., Lorenpar S.A., Lorentzen Empreendimentos S.A. and Norbrasa Empreendimentos S.A it was Managing of the Stock exchange of Rio de Janeiro, having been teacher of the Papal Catholic University (IAG-RJ) and of the Fundação Getúlio Vargas (CADEMP-RJ). it Studied the School of Engineering of UFF - it would Engineer Civil. Born in 07.11.44. 3. SHEILA PERIARD HENRIQUE SILVA Member of Fiscal Council of Aracruz Celulose S.A. since 29/04/2004. Economist with master's degree in Industrial Economy for the Federal University of Rio de Janeiro. It acts in Grupo Harvest's Holding since 1997. Previous experiences: Brasilpar Financial Services, Alcatel Telecomunicações, Pepsi-Cola International, I Support Brascan. Born: 22/08/63 4. JORGE JULIANO DE OLIVEIRA Member of the Committee of Auditing of Aracruz Celulose S.A. is also Substitute of the Fiscal Committee of Aracruz. Corporate manager of Auditing Interns of the Votorantim Participações S.A. Bacharel in Accounting Sciences for the University São Judas Tadeu, with professional registration in Regional Council of Accounting of São Paulo under no. 1SP-154.766/O-3. Born: 11/11/1963. 8 5. JOSÉ GILBERTO JALORETTO Sênior member of Aracruz Celulose S.A. Fiscal Board since April 28th, 2006. and coordinator of Brasilcap Capitalização S.A. Audit Committee. He was Controller Director of Banco do Brasil S.A., Deputy General Manager of Banco do Brasil S.A. PARIS  France, Senior member of Aliança do Brasil S.A. Fiscal Board and deputy of Business Board for Guaraniana S.A.(NEOENERGIA). He has  Maste r and a  PhD  degree in Accontancy from Universidade de São Paulo  USP-SP. Date of Birth: Jun.20 th 6. MAURO JOSÉ PERIOTTO Member of Fiscal Council of Aracruz Celulose S.A. since 28/04/2006.He was Auditor of Brasil S.A.'S Bank in the period of August from 1996 to May of 2004. Formed in Law from Universidade Católica Dom Bosco- MS, whith MBA in Auditing form USP -Institute of Researches- SP. Specialization in Bank Administration for Faculdade Católica de Administração e Economia - MS. Date of Birth: 05/18/1951. * * * 9 03.01 - EVENTS RELANTED TO DISTRIBUTION OF CAPITAL 1 - BASE EVENT 2 - DATE OF EVENT 3 - INDIVIDUALS & CORPORATIONS 4 - INSTITUCIONAL INVESTORS 5 - SHAREHOLDERS' AGREEMENT 6 - PREFERRED VOTING STOCK AGO/E 04/24/2007 5,276 779 Yes No 7 - CUMULATIVE PREFERRED SHARES 8 - DATES FROM THE LAST AGREEMENT OF SHAREHOLDERS 02/05/2003 STOCKS IN CIRCULATION IN THE MARKET 9 -STOCKS IN CIRCULATION IN THE MARKET COMMON STOCK PREFERRED STOCK TOTAL 10 - AMOUNT (UNIT) 11 - PERCENTAGE 12 -AMOUNT (UNIT) 13 - PERCENTAGE 14 -AMOUNT (UNIT) 15 - PERCENTAGE Yes 15,505,342 3.40 455,598,825 79.00 471,104,167 45.63 16 -PREFERRED STOCKS IN CIRCULATION IN THE MARKET 1 -Class 2 - AMOUNT (UNIT) 3 - PERCENTAGE PNA 225,913 0.60 PNB 455,372,912 84.50 Nationality 10 03.02 - STOCKHOLDER STRUCTURE OF THE SHAREHOLDERS WITH OVER 5% OF VOTING STOCK 1 - ITEM 2 - NAME 3 - TAXPAYER NO./CPF 4 - Nationalit 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 12 - DATE OF CAPITAL COMPOSITION 13 - PARTICIPATES IN THE A GREEMENT OF SHAREHOLDERS 14 - Stockholder 6 - QU'TY (000) 7 - % 8 - QU'TY (000) 9 - % 10 - QU'TY (000) 11 - % 01 Newark Financial Inc. - B.V. Islands - 127,506 28.00 - - 127,506 12.35 03/31/2007 Yes Yes 02 Arainvest Participações 06. 139.408/0001-25 Brazilian SP 127,506 28.00 27,737 4.81 155,243 15.03 03/31/2007 Yes Yes PREFERRED STOCK Class QU'TY (000) QU'TY (000) PNA 27,737 73.06 TOTAL 27,737 4.81 03 Arapar S.A. 29.282.803/0001-68 Brazilian RJ 127,506 28.00 - - 127,506 12.35 03/31/2007 Yes Yes 04 BNDES Participações 00.383.281/0001-09 Brazilian RJ 56,881 12.49 34,393 5,96 91,274 8.84 03/31/2007 Yes Yes PREFERRED STOCK Class QU'TY (000) QU'TY (000) PNA 10,000 26.34 PNB 24,393 4.52 TOTAL 34,393 5.96 05 U.S. Trust Company S.A. American - - 50,691 8.78 50,691 4.91 No No PREFERRED STOCK Class QU'TY (000) QU'TY (000) PNB 50,691 9.40 TOTAL 50,691 8.78 06 Treasure Hold InIInvestments Corp Virgin Islands - - - 57,876 10.03 57,876 5.61 No No PREFERRED STOCK Class QU'TY (000) QU'TY (000) PNB 57,876 10.73 TOTAL 57,876 10.73 11 03.02 - STOCKHOLDER STRUCTURE OF THE SHAREHOLDERS WITH OVER 5% OF VOTING STOCK 1 - ITEM 2 - NAME 3 - TAXPAYER NO./CPF 4 - Nationalit 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 12 - DATE OF CAPITAL 13 - PARTICIPATES IN THE A GREEMENT 14 - Stockholder 6 - QU'TY (000) 7 - % 8 - QU'TY (000) 9 - % 10 - QU'TY (000) 11 - % COMPOSITION OF SHAREHOLDERS 07 Caixa Prev. Func. Bco do 33.754.482/0001-24 Brazilian RJ - - 31,694 5.49 31,694 3.07 No No Brasil PREFERRED STOCK Class QU'TY (000) QU'TY (000) PNB 31,694 5.88 TOTAL 31,694 5.49 08 Capital Research and American - - 30,580 5.29 30,580 2.96 No No Management Company PREFERRED STOCK Class QU'TY (000) QU'TY (000) PNB 30,580 5.67 TOTAL 30,580 5.29 09 Wellington MGM - American - - - 41,965 7.27 41,965 4.06 No No Company PREFERRED STOCK Class QU'TY (000) QU'TY (000) PNB 41,965 7.78 TOTAL 41,965 7.27 10 Northern Cross - American - 37,400 6.48 37,400 3.62 - - No No Investiments Ltd PREFERRED STOCK Class QU'TY (000) QU'TY (000) PNB 37,400 6.94 TOTAL 37,400 6.48 12 03.02 - STOCKHOLDER STRUCTURE OF THE SHAREHOLDERS WITH OVER 5% OF VOTING STOCK 1 - ITEM 2 - NAME 3 - TAXPAYER NO./CPF 4 - Nationalit 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 12 - DATE OF CAPITAL 13 - PARTICIPATES IN THE A GREEMENT 14 - Stockholder 6 - QU'TY (000) 7 - % 8 - QU'TY (000) 9 - % 10 - QU'TY (000) 11 - % COMPOSITION OF SHAREHOLDERS 997 Treasuary Stock - - - 483 0.10 1,483 0.26 1,966 0.19 - - PREFERRED STOCK Class QU'TY (000) QU'TY (000) PNB 1,483 0.28 TOTAL 1,483 0.26 997 Treasuary Stock - - 998 Others - - - 15,509 3.41 263,344 45.63 278,853 27.01 PREFERRED STOCK Class QU'TY (000) QU'TY (000) PNA 226 0.60 PNB 263,118 48.80 TOTAL 263,344 45.63 999 Total 455,391 100.0 577,163 100.0 1,032,554 100.0 PREFERRED STOCK Class QU'TY (000) QU'TY (000) PNA 37,963 100.00 PNB 539,200 100.00 TOTAL 577,163 100.00 13 03.03 - DISTRIBUTION OF REGISTERED CORPORATE CAPITAL OF CONTROLLING COMPANIES DOWN TO INDIVIDUAL LEVEL 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 01 Newark Financial Inc. 03/31/2007 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 0101 Votorantim Celulose S.A. 60.643.228/0001-21 Brazilian SP 50,000 100.00 50,000 100.00 0199 Total 50,000 100,00 50,000 100,00 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 010101 Votorantim Celulose e Papel S.A. 03/31/2007 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 01010101 Votorqantim Investimentos Industriais S.A. 03.407.049/0001517 Brazilian SP 94,022,846 88.95 677 0.00 94,023,523 46.06 01010102 Nova HPI Participações 65.785.669/0001-81 Brazilian SP 11,679,604 11.05 0 0.00 11,679,604 5.72 01010103 BNDES Participações S.A. - BNDESPAR 00.383.281/0001-09 Brazilian RJ - - 7,555,369 7.67 7,555,369 3.70 01010105 Board Member, Fiscal Council And Officer Brazilian - - 3,038 0 3,038 0 01010106 Treasuary Stock 1 0.00 28,900 0.03 28,901 0.01 01010107 Others 1 0.00 90,855,071 92.30 90,855,072 44.51 01010199 Total 105,702,452 100.000 98,433,055 100.00 204,145,507 100,00 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 01010102 Nova HPI Participações 03/31/2007 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 010101010201 Votorantim Participações S.A. 61.082.582/0001-97 Brazilian SP 7,212,408 100.00 7,212,408 100.00 010101010202 Hejoassu Administração Ltda 61.194.148/0001-07 Brazilian SP 1 0.00 1 0.00 010101010299 Total 7,212,409 100.00 7,212,409 100.00 14 03.03 - DISTRIBUTION OF REGISTERED CORPORATE CAPITAL OF CONTROLLING COMPANIES DOWN TO INDIVIDUAL LEVEL 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 01010101 Votorqantim Participações S.A. 03/31/2007 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 0101010101 Hejoassu Administração Ltda 61.194.148/0001-07 Brazilian SP 5,304,772,481 98.60 5,304,772,481 98.60 0101001102 Neyde Ugolini de Moraes Brazilian SP 19,026,623 0.35 19,026,623 0.35 0101001103 Antonio Ermírio de Moraes 004.806.578-15 Brazilian SP 19,026,623 0.35 19,026,623 0.35 0101001104 Ermírio Pereira de Moraes 499.217.118-49 Brazilian SP 19,026,623 0.35 19,026,623 0.35 0101001105 Maria Helena Moraes Scripilliti 174.502.828-52 Brazilian SP 19,026,623 0.35 19,026,623 0.35 0101010199 Total 5,380,878,973 100.00 5,380,878,973 100.00 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 0101010103 Hejoassu Administração Ltda 03/31/2007 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 010101010301 JEMF Participações S.A. 05.062.394/0001-26 Brazilian SP 400,000 25.00 400,000 25.00 010101010302 AEM Participações S.A. 05.062.403/0001-89 Brazilian SP 400,000 25.00 400,000 25.00 010101010303 ERMAN Participações S.A. 05.062.376/0001-44 Brazilian SP 400,000 25.00 400,000 25.00 010101010304 MRC Participações S.A. 05.062.355/0001-29 Brazilian RJ 400,000 25.00 400,000 25.00 010101010399 Total Brazilian SP 1,600,000 100.00 1,600,000 100.00 15 03.03 - DISTRIBUTION OF REGISTERED CORPORATE CAPITAL OF CONTROLLING COMPANIES DOWN TO INDIVIDUAL LEVEL 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 010101010302 AEM Participações S.A. 03/31/2007 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 01010101030201 Antônio Ermírio de Moraes Brazilian SP 684,729,100 100.00 0,00 0.00 684,729,100 100.00 01010101030202 JEMFParticipações S.A 05.062.394/0001-26 Brazilian SP 0,00 0.00 300 33.33 300 0.00 01010101030203 ERMAN Participações S.A. 05.062.376/0001-44 Brazilian SP 0,00 0.00 300 33.33 300 0.00 01010101030204 MRC Participações S.A. 05.062.355/0001-29 Brazilian SP 0,00 0.00 300 33.34 300 0.00 01010101030299 Total 684,729,100 100.00 900 100.00 684,730,000 100.00 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 01010101031 JEMF Participações S.A. 03/31/2007 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 01010101031101 José Ermírio de Moraes Neto Brazilian SP 228,243.033 33.33 - - 228,243.033 33.33 01010101031102 José Roberto Ermírio de Moraes 029.080.178-81 Brazilian SP 228,243.033 33.33 - - 228,243.033 33.33 01010101031103 Neide Helena de Moraes Brazilian SP 228,243.034 33.34 - - 228,243.034 33.34 01010101031104 AEM Participações S.A 05.062.403/0001-89 Brazilian SP 0,00 0.00 300 33.33 300 0.00 01010101031105 ERMAN Participações S.A. 05.062.376/0001-44 Brazilian SP 0,00 0.00 300 33.34 300 0.00 01010101031106 MRC Participações S.A. 05.062.355/0001-29 Brazilian SP 0,00 0.00 300 33.33 300 0.00 01010101031199 Total 684,729.100 100.00 900 100.00 684,730.000 100.00 16 03.03 - DISTRIBUTION OF REGISTERED CORPORATE CAPITAL OF CONTROLLING COMPANIES DOWN TO INDIVIDUAL LEVEL 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 010101010303 ERMAN Participações S.A. 03/31/2007 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 01010101030301 Ermírio Pereira de Moraes Brazilian SP 684,729,100 100.00 0,00 0.00 684,729,100 100.00 01010101030302 JEMF Participações S.A 05.062.394/0001-26 Brazilian SP 0,00 0.00 300 33.33 300 0.00 01010101030303 AEM Participações S.A 05.062.403/0001-89 Brazilian SP 0,00 0.00 300 33.33 300 0.00 01010101030304 MRC Participações S.A. 05.062.355/0001-29 Brazilian SP 0,00 0.00 300 33.34 300 0.00 01010101030399 Total 684,729,100 100.00 900 100.00 684,730,000 100.00 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 010101010304 MRC Participações S.A. 03/31/2007 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 01010101030401 Maria Helena de Moraes S. Noschese Brazilian SP 684,729,100 100.00 0,00 0.00 684,729,100 100.00 01010101030402 JEMF Participações S.A 05.062.394/0001-26 Brazilian SP 0,00 0.00 300 33.33 300 0.00 01010101030403 AEM Participações S.A 05.062.403/0001-89 Brazilian SP 0,00 0.00 300 33.33 300 0.00 01010101030404 ERMAN Participações S.A. 05.062.376/0001-44 Brazilian SP 0,00 0.00 300 33.34 300 0.00 01010101030499 Total 684,729,100 100.00 900 100.00 684,730,000 100.00 17 03.03 - DISTRIBUTION OF REGISTERED CORPORATE CAPITAL OF CONTROLLING COMPANIES DOWN TO INDIVIDUAL LEVEL 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 010101010304 Votorantim Investimentos Industriais S/A 03/31/2007 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 01010101030401 Votorantim Participações S.A. 61.082.582/0001-97 Brazilian SP 11,165,582.998 100.00 - - 11,165,582.998 100.00 01010101030402 José roberto Ermírio de Moraes 029.080.178-81 Brazilian SP 1 0.00 - - 1 0.00 01010101030403 Fábio Ermirio de Moraes Brazilian SP 1 0.00 - - 1 0.00 01010101030499 Total 11,165,583.000 100.00 - - 11,165,583.000 100.00 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 010101010303 BNDES Participações S.A. 03/31/2007 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 01010101030301 Banco Nacional Desenv. Econ. Social - BNDES 33.657.248/0001-89 Brazilian RJ 1 100.00 0,00 0.00 1 100.00 01010101030399 Total 1 100.00 900 100.00 1 100.00 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 010101010304 Banco Nacional Desenv. Econ. Social - BNDES 03/31/2007 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 01010101030401 União Federal Brazilian DF 6,273,711.452 100.00 0,00 0.00 6,273,711.452 100.00 01010101030499 Total 6,273,711.452 100.00 0,00 0.00 6,273,711.452 100.00 18 03.03 - DISTRIBUTION OF REGISTERED CORPORATE CAPITAL OF CONTROLLING COMPANIES DOWN TO INDIVIDUAL LEVEL 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 02 Arainvest Participações S.A. 03/31/2007 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 0201 Joseph Yacoub Safra 006.062.278-49 Brazilian SP 85,990 49.99 21,489 49.98 107,479 49.99 0202 Moise Yacoub Safra 006.062.198-20 Brazilian SP 85,990 49.99 21,489 49.98 107,479 49.99 0203 Others - - - 4 0.02 18 0.04 22 0.02 0299 Total 171,984 100.00 42,996 100.00 214,980 100.00 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 03 Arapar S.A. 03/31/2007 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 0301 Nobrasa Empreendimentos S.A. 30.927.925/0001-43 Brazilian RJ 388,095,112 41.56 - - 388,095,112 20.78 0302 Lorentzen Empreendimentos S.A. 33.107.533/0001-26 Brazilian RJ 302,790.180 32.42 87,595 0.01 302,877.775 16.22 0303 São Teófilo Repres. Participações S.A. 03.214.652/0001-17 Brazilian SP 226,072,316 24.21 689,998,722 73.88 916,071,038 49.04 0304 Others - - - 16,944.980 1.81 243,816,271 26.11 260,761,251 13.96 0399 Total - - - 933,902,588 100.00 933,902,588 100.00 1,867,805,176 100.00 19 03.03 - DISTRIBUTION OF REGISTERED CORPORATE CAPITAL OF CONTROLLING COMPANIES DOWN TO INDIVIDUAL LEVEL 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 0302 Lorentzen Empreendimentos S.A. 03/31/2007 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 030201 Nobrasa Empreendimentos S.A. 30.927.925/0001-43 Brazilian RJ- 46,876,916 79.29 - - 46,876,916 63.02 030202 Nebra Participações Ltda 04.418.550/0001-86 Brazilian RJ 10,913,643 18.46 8,692,807 56.93 19,606,450 26.36 030203 Tiba Participações Ltda 03.410.452/0001-30 Brazilian RJ 1,327.485 2.25 6,572,501 43.05 7,899,986 10.62 030206 Others - - - 93 0.00 3,146 0.02 3,239 0.00 030299 Total - - - 59,118,137 100.00 15,268,454 100.00 74,386,591 100.00 1 - ITEM 02 - Name of THE holding company/ investor 2 - DATE OF CAPITAL COMPOSITION 030201 Nobrasa Empreendimentos S.A. 03/31/2007 1 - ITEM 2 - NAME 2 - TAXPAYER NO. 3 - NATIONALITY 4 - STATE 5 - COMMON STOCK 6 - PREFERRED STOCK 7 - TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY % 03020101 Erling Sven Lorentzen 021.948.307-82 Noruega - 78,978,748 97.46 - - 78,978,748 97.46 03020102 Others - - - 2,055,210 2.54 - - 2,055,210 2.54 030201999 Total - - - 81,033,958 100.00 - - 81,033,958 100.00 1 - ITEM 02 - Name of THE holding company/ investor 2 - DATE OF CAPITAL COMPOSITION 030202 Nebra Participações Ltda 03/31/2007 1 - ITEM 2 - NAME 2 - TAXPAYER NO. 3 - NATIONALITY 4 - STATE 5 - COMMON STOCK 6 - PREFERRED STOCK 7 - TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY % 03020201 New Era Develop Co. Ltd - Bermuda - 16,076,101 99.99 - - 16,076,101 99.99 03020202 Others - - - 100 0.01 - - 100 0.01 030202999 Total - - - 16,076,201 100.00 - - 16,076,201 100.00 20 03.03 - DISTRIBUTION OF REGISTERED CORPORATE CAPITAL OF CONTROLLING COMPANIES DOWN TO INDIVIDUAL LEVEL 1 - ITEM 02 - Name of THE holding company/ investor 2 - DATE OF CAPITAL COMPOSITION 030204 Tiba Participações Ltda 03/31/2007 1 - ITEM 2 - NAME 3 - TAXPAYER NO./CPF 4 - NATIONALITY 5 - STATE 6 - COMMON STOCK 7 - PREFERRED STOCK 8 - TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY % 03020401 Haakon Lorentzen 667.258.797-72 Noruega - 2,103,695 100.00 - - 2,103,695 100.00 03020402 Others - - - 1 0.00 - - 1 0.00 030204999 Total - - - 2,103,696 100.00 - - 2,103,696 100.00 1 - ITEM 02 - Name of THE holding company/ investor 2 - DATE OF CAPITAL COMPOSITION 0303 São Teófilo Repres. Participações S.A. 03/31/2007 1 - ITEM 2 - NAME 2 - TAXPAYER NO./CPF 3 - NATIONALITY 4 - STATE 5 - COMMON STOCK 6 - PREFERRED STOCK 7 - TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY % 0303001 Caminho Editorial Ltda 54.089.495/0001-04 Brazilian SP 14,962,154 45.41 2,033,046 6.87 16,995,200 27.18 0303002 Nalbra S I LLC - American - 16,475,914 50.00 8,509,948 28.77 24,985,862 39.95 0303003 Brasil Warant Admin. de Bens e Empresas 33.744.277/0001-88 Brazilian SP 1,513,760 4.59 3,596,972 12.16 5,110,732 8.17 0303004 Brasil Silva I LLC 07.534.265/0001-19 American - - - 9,740,015 32.92 9,740,015 15.58 0303005 Fernando Roberto Moreira Salles 002.938.068-53 Brazilian SP - - 1,704,503 5.76 1,704,503 2.73 0303006 Others - 3,999,639 13.52 3,999,639 2.73 0303999 Total - - - 32,951,828 100.00 29,584,123 100.00 62,535,951 100.00 1 - ITEM 02 - Name of THE holding company/ investor 2 - DATE OF CAPITAL COMPOSITION 0303001 Caminho Editorial Ltda 03/31/2007 1 - ITEM 2 - NAME 2 - TAXPAYER NO./CPF 3 - NATIONALITY 4 - STATE 5 - COMMON STOCK 6 - PREFERRED STOCK 7 - TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY % 0303001001 Brasil Warant Admin. de Bens e Empresas 33.744.277/0001-88 Brazilian SP 93,166,126 90.85 - - 93,166,126 90.85 0303001002 Other - - - 9,379,957 9.15 - - 9,379,957 9.15 0303001999 Total - - - 102,546,083 100.00 - - 102,546,083 100.00 21 03.03 - DISTRIBUTION OF REGISTERED CORPORATE CAPITAL OF CONTROLLING COMPANIES DOWN TO INDIVIDUAL LEVEL 1 - ITEM 02 - Name of THE holding company/ investor 2 - DATE OF CAPITAL COMPOSITION 0303002 Nalbra S LLC 03/31/2007 1 - ITEM 2 - NAME 2 - TAXPAYER NO./CPF 3 - NATIONALITY 4 - STATE 5 - COMMON STOCK 6 - PREFERRED STOCK 7 - TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY % 030300201 Nalbra Inc. 05.625.528/0001-70 Bahamas 30,012,000 100.00 - - 30,012,000 100.00 0303002999 Total - - - 30,012,000 100.00 - - 30,012,000 100.00 1 - ITEM 02 - Name of THE holding company/ investor 2 - DATE OF CAPITAL COMPOSITION 0303003 Brasil Warant Admin. de Bens e Empresas 03/31/2007 1 - ITEM 2 - NAME 2 - TAXPAYER NO./CPF 3 - NATIONALITY 4 - STATE 5 - COMMON STOCK 6 - PREFERRED STOCK 7 - TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY % 030300301 Fernando Roberto Moreira Salles 002.938.068-53 Brazilian SP 60 25.00 60 25.00 120 25.00 030300302 Walther Moreira Salles Junior 406.935.467-00 Brazilian RJ 60 25.00 60 25.00 120 25.00 030300303 Pedro Moreira Salles 551.222.567-72 Brazilian SP 60 25.00 60 25.00 120 25.00 030300304 João Moreira Salles 667.197.397-00 Brazilian RJ 60 25.00 60 25.00 120 25.00 030300399 Total - - - 240 100.00 240 100.00 480 100.00 22 03.03 - DISTRIBUTION OF REGISTERED CORPORATE CAPITAL OF CONTROLLING COMPANIES DOWN TO INDIVIDUAL LEVEL 1 - ITEM 02 - Name of THE holding company/ investor 2 - DATE OF CAPITAL COMPOSITION 04 BNDES Participações S.A. 03/31/2007 1 - ITEM 2 - NAME 2 - TAXPAYER NO./CPF 3 - NATIONALITY 4 - STATE 5 - COMMON STOCK 6 - PREFERRED STOCK 7 - TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY % 0401 Banco Nac. Desenvol. Econ. Social - BNDES 33.657.248/0001-89 Brazilian DF 1 100.00 - - 1 100.00 0499 Total 1 100.00 - - 1 100.00 1 - ITEM 02 - Name of THE holding company/ investor 2 - DATE OF CAPITAL COMPOSITION 0401 Banco Nac. Desenvol. Econ. Social - BNDES 03/31/2007 1 - ITEM 2 - NAME 2 - TAXPAYER NO./CPF 3 - NATIONALITY 4 - STATE 5 - COMMON STOCK 6 - PREFERRED STOCK 7 - TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY % 040101 União Federal Brazilian DF 6,273,711,452 100.00 - - 6,273,711,452 100.00 040199 Total 6,273,711,452 100.00 - - 6,273,711,452 100.00 23 04.01 - BREAKDOWN OF THE PAID IN CAPITAL 1 - DATE OF LAST CHANGE : 04/24/2007 2 -ITEM 3 - TYPE OF SHARE 5 - PAR VALUE 6 - NUMBER OF 7 - SUBSCRIBED 8 - PAID-UP SHARES (000) (R$ 000) (R$ 000) 01 Commom - Nominative Stock NONE 455,391 1,266,551 1,266,551 03 Class A Preferred - Nominative Stock NONE 38,022 105,583 105,583 04 Class B Preferred - Nominative Stock NONE 539,141 1,499,647 1,499,647 99 Total 1,032,554 2,871,781 2,871,781 04.02 - CHANGES IN THE PAID-IN CAPITAL IN THE LAST THREE YEARS 1 -ITEM 2 - DATE 3 - PAID-IN CAPITAL CHANGES IN THE PAID-IN CAPITAL (R$ 000) 4 - AMOUNT (R$ 000) 6 - NOTES 01 04/24/2007 2,871,781 1,017,275 RESERVES OF PROFIT 04.04 - AUTHORIZED CAPITAL 1 - NUMBER OF SHARES (000) 2 - AMOUNT (R$ 000) 2 - DATE 1,032,554 2,871,781 04/24/2007 24 05.01 - TREASURY STOCK 1 - ITEM 2 - TYPE 3 - CLSS 3- MEETING 4 - ACQUIS'N PERIOD 6 - TO BE BUY-BACK 7 - AMOUNT TO BE 8 - Nº. ALREADY 9- AMOUNT ALREADY (000) DISBURSED (R$ 000) BOUGHT-BACK (000) DISBURSED (R$ 000) 01 COMMON 08/22/1980 02/17/1982 483 198 483 198 02 PREFERRED A 08/22/1980 02/17/1982 36 15 36 15 03 PREFERRED B 08/22/1980 02/17/1982 9 1 9 1 04 COMMON 12/10/1997 02/10/1998 1,116 0 0 0 05 PREFERRED A 12/10/1997 02/10/1998 304 0 0 0 06 PREFERRED B 12/10/1997 02/10/1998 47,142 0 14,483 22,276 07 COMMON 03/10/1998 06/10/1998 1,116 0 0 0 08 PREFERRED A 03/10/1998 06/10/1998 304 0 0 0 09 PREFERRED B 03/10/1998 06/10/1998 32,659 0 7,455 11,835 10 COMMON 06/24/1998 09/24/1998 1,116 0 0 0 11 PREFERRED A 06/24/1998 09/24/1998 304 0 0 0 12 PREFERRED B 06/24/1998 09/24/1998 27,984 0 6,288 5,580 13 COMMON 09/25/1998 12/23/1998 1,116 0 0 0 14 PREFERRED A 09/25/1998 12/23/1998 304 0 0 0 15 PREFERRED B 09/25/1998 12/23/1998 18,840 0 0 0 16 COMMON 10/24/2000 01/25/2001 1,116 0 0 0 17 PREFERRED A 10/24/2000 01/25/2001 289 0 0 0 18 PREFERRED B 10/24/2000 01/25/2001 19,112 0 17,095 44,230 19 PREFERRED B 04/29/2003 06/03/2003 4 9 4 9 20 PREFERRED B 06/03/2005 06/02/2006 15,000 0 0 0 25 06.01 - DIVIDENDS AND INTEREST ON CAPITAL PAID IN THE LAST THREE YEARS 1 -ITEM 2 - TYPE APPROVAL OF 5 - END OF 6 - NET 7 - AMOUNT 8 - TYPE OF 9 - CLASS 10 - AMOUNT 11 - BEGINNING OF DISTRIBUTION FISCAL PROFIT PER SHARE SHARE TOTAL THE PAYMENT YEAR (R$ 000) (R$ ) (R$ 000) 3 - MEETING 4 - DATE 01 DIVIDENDS AGO / E 04/29/2003 12/31/2002 60,516 0,2894486463 COMMON 131,672 05/15/2003 02 DIVIDENDS AGO / E 04/29/2003 12/31/2002 60,516 0,3183935110 PREFERRED A 12,839 05/15/2003 03 DIVIDENDS AGO / E 04/29/2003 12/31/2002 60,516 0,3183935110 PREFERRED B 170,489 05/15/2003 04 DIVIDENDS AGO / E 04/29/2004 12/31/2003 878,434 0,3307997904 COMMON 150,483 05/14/2004 05 DIVIDENDS AGO / E 04/29/2004 12/31/2003 878,434 0,3638797694 PREFERRED A 13,861 05/14/2004 06 DIVIDENDS AGO / E 04/29/2004 12/31/2003 878,434 0,3638797694 PREFERRED B 195,656 05/14/2004 07 DIVIDENDS AGO / E 04/29/2005 12/31/2004 1,045,342 0,1378332460 COMMON 62,701 05/09/2005 08 DIVIDENDS AGO / E 04/29/2005 12/31/2004 1,045,342 0,1516165706 PREFERRED A 5,765 05/09/2005 09 DIVIDENDS AGO / E 04/29/2005 12/31/2004 1,045,342 0,1516165706 PREFERRED B 81,534 05/09/2005 10 INTEREST ON STOCKHOLDERS EQUITY RCA 06/09/2005 12/31/2004 1,045,342 0,1819398847 COMMON 82,766 10/25/2004 11 INTEREST ON STOCKHOLDERS EQUITY RCA 06/09/2005 12/31/2004 1,045,342 0,2001338732 PREFERRED A 7,610 10/25/2004 12 INTEREST ON STOCKHOLDERS EQUITY RCA 06/09/2005 12/31/2004 1,045,342 0,2001338732 PREFERRED B 107,624 10/25/2004 13 INTEREST ON STOCKHOLDERS EQUITY RCA 06/09/2005 12/31/2004 1,045,342 0,0294044258 COMMON 13,376 11/22/2004 14 INTEREST ON STOCKHOLDERS EQUITY RCA 06/09/2005 12/31/2004 1,045,342 0,0323448684 PREFERRED A 1,230 11/22/2004 15 INTEREST ON STOCKHOLDERS EQUITY RCA 06/09/2005 12/31/2004 1,045,342 0,0323448684 PREFERRED B 17,394 11/22/2004 16 INTEREST ON STOCKHOLDERS EQUITY RCA 06/09/2005 12/31/2004 1,045,342 0,0261883168 COMMON 11,913 12/28/2004 17 INTEREST ON STOCKHOLDERS EQUITY RCA 06/09/2005 12/31/2004 1,045,342 0,0288071484 PREFERRED A 1,095 12/28/2004 18 INTEREST ON STOCKHOLDERS EQUITY RD 06/09/2005 12/31/2004 1,045,342 0,0288071484 PREFERRED B 15,491 12/28/2004 19 INTEREST ON STOCKHOLDERS EQUITY RD 04/19/2005 12/31/2005 1,177,534 0,0744299529 COMMON 33,859 05/13/2005 20 INTEREST ON STOCKHOLDERS EQUITY RD 04/19/2005 12/31/2005 1,177,534 0,0818729481 PREFERRED A 3,113 05/13/2005 21 INTEREST ON STOCKHOLDERS EQUITY RD 04/19/2005 12/31/2005 1,177,534 0,0818729481 PREFERRED B 44,028 05/13/2005 22 INTEREST ON STOCKHOLDERS EQUITY RD 05/19/2005 12/31/2005 1,177,534 0,0394203083 COMMON 17,933 06/13/2005 23 INTEREST ON STOCKHOLDERS EQUITY RD 05/19/2005 12/31/2005 1,177,534 0,0433623392 PREFERRED A 1,649 06/13/2005 24 INTEREST ON STOCKHOLDERS EQUITY RD 05/19/2005 12/31/2005 1,177,534 0,0433623392 PREFERRED B 23,319 06/13/2005 25 INTEREST ON STOCKHOLDERS EQUITY RD 06/20/2005 12/31/2005 1,177,534 0,0257288726 COMMON 11,704 07/13/2005 26 INTEREST ON STOCKHOLDERS EQUITY RD 06/20/2005 12/31/2005 1,177,534 0,0283017599 PREFERRED A 1,076 07/13/2005 27 INTEREST ON STOCKHOLDERS EQUITY RD 06/20/2005 12/31/2005 1,177,534 0,0283017599 PREFERRED B 15,220 07/13/2005 28 INTEREST ON STOCKHOLDERS EQUITY RD 12/20/2005 12/31/2005 1,177,534 0,1551248412 COMMON 70,567 01/13/2006 29 INTEREST ON STOCKHOLDERS EQUITY RD 12/20/2005 12/31/2005 1,177,534 0,1706373253 PREFERRED A 6,488 01/13/2006 30 INTEREST ON STOCKHOLDERS EQUITY RD 12/20/2005 12/31/2005 1,177,534 0,1706373253 PREFERRED B 91,745 01/13/2006 31 INTEREST ON STOCKHOLDERS EQUITY AGO / E 04/28/2006 12/31/2005 1,177,534 0,1378479039 COMMON 62,708 05/15/2006 32 INTEREST ON STOCKHOLDERS EQUITY AGO / E 04/28/2006 12/31/2005 1,177,534 0,1516326943 PREFERRED A 5,765 05/15/2006 33 INTEREST ON STOCKHOLDERS EQUITY AGO / E 04/28/2006 12/31/2005 1,177,534 0,1516326943 PREFERRED B 81,527 05/15/2006 26 06.01 - DIVIDENDS AND INTEREST ON CAPITAL PAID IN THE LAST THREE YEARS 1 -ITEM 2 - TYPE APPROVAL OF 5 - END OF 6 - NET 7 - AMOUNT 8 - TYPE OF 9 - CLASS 10 - AMOUNT 11 - BEGINNING OF DISTRIBUTION FISCAL PROFIT PER SHARE SHARE TOTAL THE PAYMENT YEAR (R$ 000) (R$ ) (R$ 000) 3 - MEETING 4 - DATE 34 INTEREST ON STOCKHOLDERS EQUITY RD 03/23/2006 12/31/2006 0 0,0817897563 COMMON 37,207 04/13/2006 35 INTEREST ON STOCKHOLDERS EQUITY RD 03/23/2006 12/31/2006 0 0,0899687319 PREFERRED A 3,421 04/13/2006 36 INTEREST ON STOCKHOLDERS EQUITY RD 03/23/2006 12/31/2006 0 0,0899687319 PREFERRED B 48,372 04/13/2006 37 INTEREST ON STOCKHOLDERS EQUITY RD 06/20/2006 12/31/2006 0 0,0680049659 COMMON 30,936 07/13/2006 38 INTEREST ON STOCKHOLDERS EQUITY RD 06/20/2006 12/31/2006 0 0,0748054625 PREFERRED A 2,844 07/13/2006 39 INTEREST ON STOCKHOLDERS EQUITY RD 06/20/2006 12/31/2006 0 0,0748054625 PREFERRED B 40,220 07/13/2006 40 INTEREST ON STOCKHOLDERS EQUITY RD 09/19/2009 12/31/2006 0 0,0735188821 COMMON 33,444 10/10/2006 41 INTEREST ON STOCKHOLDERS EQUITY RD 09/19/2009 12/31/2006 0 0,0807077028 PREFERRED A 3,074 10/10/2006 42 INTEREST ON STOCKHOLDERS EQUITY RD 09/19/2009 12/31/2006 0 0,0807077028 PREFERRED B 43,482 10/10/2006 43 INTEREST ON STOCKHOLDERS EQUITY RD 12/22/2006 12/31/2006 0 0,6892395194 COMMON 31,354 01/11/2007 44 INTEREST ON STOCKHOLDERS EQUITY RD 12/22/2006 12/31/2006 0 0,7581634713 PREFERRED A 2,878 01/11/2007 45 INTEREST ON STOCKHOLDERS EQUITY RD 12/22/2006 12/31/2006 0 0,7581634713 PREFERRED B 40,768 01/11/2007 46 INTEREST ON STOCKHOLDERS EQUITY RD 03/21/2007 12/31/2007 0 0,6157206374 COMMON 28,010 04/17/2007 47 INTEREST ON STOCKHOLDERS EQUITY RD 03/21/2007 12/31/2007 0 0,6772927011 PREFERRED A 2,571 04/17/2007 48 INTEREST ON STOCKHOLDERS EQUITY RD 03/21/2007 12/31/2007 0 0,6772927011 PREFERRED B 36,419 04/17/2007 49 DIVIDENDS AGO/E 04/24/2007 12/31/2006 0 0,1534706663 COMMON 69,815 05/15/2007 50 DIVIDENDS AGO/E 04/24/2007 12/31/2006 0 0,1688177330 PREFERRED A 6,409 05/15/2007 51 DIVIDENDS AGO/E 04/24/2007 12/31/2006 0 0,1688177330 PREFERRED B 90,776 05/15/2007 27 06.03 - STATUTORY DISPOSITION OF CAPITAL 1 - ITEM 2 - TYPE 3 - SHARE 4 - CAPITAL 5 - CONVERTIBLE 6 - CONVERTS 7 - VOTING 8 - TAG 9 - PRIORITY IN 10 - PREMIUM 11 - TYPE OF 12 - DIVIDEND 13 - R$ / SHARE 14 - CUMULATIVE 15 - PRIORITY 16 - MADE OF SHARE CLASS % IN RIGHTs ALONG THE REFUND DIVIDEND % CALCULATIO % OF CAPITAL NS ON 01 PA A 3.69 YES PNB NO YES NO Minimum 6.00 NO YES SHARE CAPITAL 02 PB B 52.21 NO NO YES NO 10% HIGH CN NO NO NET PROFIT 03 CN 44.10 NO FULL 80.00 NO NO NO NO NET PROFIT 06.04 - STATUTORY CHANGE 1 - LAST STATUTORY CHANGE 2 - OBLIGATORY DIVIDEND (% Profit) 04/24/2007 25,00 28 07.01 - COMPANSATION AND PARTICIPATIONS OF OFFICERS 1 - OFFICER SHARING PROFIT 2 - COMPANSATION OF OFFICERS (R$ 000) 3 - PERIOD NO 14,569 Year 07.02 - PARTICIPATIONS AND CONTRIBUITIONS IN THE LAST THREE YEARS 1 - ITEM 2 - PARTICIPATIONS & CONTRIBUITIONS 3 - LAST FISCALYEAR ENDED R$000) 4 - PRECEDING FISCAL YEAR ENDED (R$000) 5 - SECOND PRECEDONG FISCAL YEAR ENDED (R$000) 12/31/2006 12/31/2005 12/31/2004 01 PARTICIPATIONS -DEBENTURISTS 02 PARTICIPATIONS - EMPLOYEES 03 PARTICIPATIONS - MANAGEMENT 04 PARTICIPATIONS - OTHER 05 CONTRIBUTIONS - ASSISTANCE FUND 06 CONTRIBUTIONS - PENSION FUND 6,107 5,340 4,950 07 OTHER - CONTRIBUTIONS 08 NET PROFIT FOR THE YEAR 1,148,333 1,177,534 1,045,342 09 NET LOSS FOR THE YEAR 29 07.03 - PARTICIPATIONS IN THE SUBSIDIARIES 1 - ITEM 2 - COMPANY NAME SUBSIDIARIES 3 - TAXPAYER No. 4 - CLASSIFICATION 5 - INTEREST IN 6 - CONTROLLING 7 - TYPE OF COMPANY SUBSIDIARIES STOCKHOLDERS CAPITAL - % EQUITY % 01 ARACRUZ TRADING S.A OPEN CONTROLLED 100.00 0.56 COMPANY COMMERCIAL, INDUSTRIAL AND OTHER 02 ARACRUZ CELULOSE (USA) INC. OPEN CONTROLLED 100.00 0.28 COMPANY COMMERCIAL, INDUSTRIAL AND OTHER 03 MUCURI AGROFLORESTAL S.A 28.163.251/0001-06 OPEN CONTROLLED 100.00 1.66 COMPANY COMMERCIAL, INDUSTRIAL AND OTHER 04 PORTOCEL TERMINAL ESPECIALIZADO 28.497.394/0001-54 OPEN CONTROLLED 51.00 0.02 COMPANY COMMERCIAL, INDUSTRIAL AND OTHER DE BARRA DO RIACHO 05 ARACRUZ PRODUTOS DE MADEIRA S.A. 01.739.871/0001-94 OPEN CONTROLLED 33.33 0.48 COMPANY COMMERCIAL, INDUSTRIAL AND OTHER 06 VERACEL CELULOSE S.A. 40.551.996/0002-29 OPEN CONTROLLED 50.00 19.76 COMPANY COMMERCIAL, INDUSTRIAL AND OTHER 07 ARACRUZ TRADING INTERNATIONAL LTD OPEN CONTROLLED 100.00 26.35 COMPANY COMMERCIAL, INDUSTRIAL AND OTHER 08 ARA PULP COM. IMPOR. EXPOR. OPEN CONTROLLED 100.00 0.08 COMPANY COMMERCIAL, INDUSTRIAL AND OTHER UNIPESSOAL LTD. 09 RIOCELL TRADE S.A. OPEN CONTROLLED 100.00 0.05 COMPANY COMMERCIAL, INDUSTRIAL AND OTHER 08.01 - CHARACTERISTICS OF PUBLIC OR PRIVATE DEBENTURE ISSUES ANYTHING TO INFORM 30 09.01 - HISTORICAL OVERVIEW OF THE COMPANY Aracruz has grown at a 10% average annual pace since 1995. During this period, it tripled its pulp production capacity, surpassing the 3.1 million tons/year level in 2006 thanks to a clear strategy of concentrating its investments in the hardwood market pulp in the southern hemisphere. The Companys market cap, which was valued at US$2.1 billion in 1995, rose to US$7.4 billion at the end of 2006, more than tripling the value of the Company during the period. Aracruz intends to supply 25% of the world demand for hardwood market pulp  7 million tons  in the next 10 years, which means doubling production capacity, thus significantly increasing the generation of value for shareholders. Wood supply in 2006 for the production of pulp totaled 9,574,000 cubic meters, of which 8,160,000 m³ was consumed by the Barra do Riacho Unit (89% from certified forests) and 1,414,000 m³ by the Guaíba Unit (77% certified). The Barra do Riacho Units forestry area at the end of 2006 totaled 359,000 hectares, of which 212,000 ha were plantations and 126,000 ha were native reserves. At the Guaíba Unit, there were 104,000 ha of total forestry area, of which 66,000 ha were plantations and 28,000 ha were native reserves. All told, Aracruz maintains a ratio of 1 hectare of native reserves for each 1.8 ha of plantations. Regarding forestry planning, we perfected the process for analyzing strategic scenarios, of fundamental importance for evaluating the Companys growth process, and we advanced in improving the road network and different wood transportation methods, permitting better management of the entire chain of wood transportation. Aracruzs strategy is to increase its wood supply through forests planted by strategic partners. Its Forestry Partners Program in 2007 will be responsible for approximately 11% of total wood supply, and should stabilize at 24% percent by 2011. The Forestry Partners Program ended the year with 88,000 hectares under contract, of which 85,000 ha at the Barra do Riacho Unit and 3,000 ha at the Guaíba Unit. The Program encompasses 156 municipalities in the states of Espírito Santo, Bahia, Minas Gerais, Rio de Janeiro and Rio Grande do Sul. In March 2006, the first plantings were made in the state of Rio de Janeiro, which today has 116 hectares planted in 8 municipalities through the initiative. The Program completed 15 years of existence in 2006 and is responsible for the generation of more than 5,000 direct and indirect jobs. The Aracruz Regional seedling nursery is being completely transformed, with changes to its structural, technological and management aspects, seeking to improve phyto-sanitary features, augmenting productivity and enhancing the quality of the seedlings along with incorporating environmental and ergonomic improvements. The work is on schedule and will be concluded during the first half of 2007, representing a total investment of R$3.6 million. The maritime transportation system shipped 1.96 million m³ of wood during 2006, 43% more than in 2005. This represented the elimination of 75,700 logging truck highway trips, thus contributing to a reduction of traffic on the BR-101 highway along the stretches where Aracruz has land. In May, a wood transportation record was set, of 765,000 m³. In 2006, the maritime system represented 24% of the total amount of wood that was transported, and should hit 27% in 2007, which reflects the growing trend for the use of this type of transportation. 31 09.01 - HISTORICAL OVERVIEW OF THE COMPANY Construction being carried out at the Caravelas (BA) terminal that will allow barges to berth there even during bad weather conditions  thus ensuring greater safety during the process  is in the final stage of conclusion. The Logistics Operator activity" (LOA) was implemented at the Barra do Riachos three regional operations. A specialized logistics partner will be responsible for the storage and distribution of forestry inputs for both the Companys own areas as well as those belonging to the participants in the Forestry Partners Program. The optimizing of costs, the rationalization of resources and better control of the process are expected as a result of this initiative. Aracruz produced a total of 3.1 million tons of pulp in 2006, broken down between its three production facilities as follows: Pulp production by unit Barra do Riacho Unit (ES)  2,180,000 tons Guaíba Unit (RS)  436,000 tons Veracel (BA)  488,000 tons (50% of total production) In Espírito Santo, Aracruz operates a pulp making complex that is fully integrated with Company-owned eucalyptus plantations and a specialized private port, Portocel, through which most of Aracruz's pulp production is exported. The Barra do Riacho Unit mill contains three production units with a total capacity of two million tons a year of pulp. Environmental control is ensured through modern systems that treat all emissions, effluents and solid wastes. At the Guaíba Unit, located in the municipality of Guaíba (RS), Aracruz operates a pulp mill that is also equipped with advanced environmental protection measures, with the nominal capacity to produce 430,000 tons annually of bleached eucalyptus pulp. The unit devotes part of this volume to the production of some 50,000 tons of printing and writing paper, to supply the domestic market. A third manufacturing facility  Veracel Celulose, with a nominal annual capacity of 900,000 tons of bleached eucalyptus pulp  is located in the municipality of Eunápolis, in the south of Bahia. It is a partnership between Aracruz and the Swedish/Finnish Stora Enso, in which both partners own a 50% stake. In association with Weyerhaeuser of the U.S., Aracruz owns one-third of Aracruz Produtos de Madeira, which operates a high technology sawmill in southern Bahia, supplying top quality solid wood products made from eucalyptus plantation lumber to the furniture and interior design industries in Brazil and abroad. Aracruz's commitment to sustainable development is reflected both in the Company's management of its eucalyptus plantations and its preservation of the natural ecosystems. Strict environmental practices at the Company's pulp mill are also subject to a process of continuous improvement. The Company's standards of social responsibility are reflected in, among other aspects, a significant program of social contributions to neighboring communities in the regions in which Aracruz operates. 32 09.01 - HISTORICAL OVERVIEW OF THE COMPANY Four major shareholders control the Company's voting shares: the Safra, Lorentzen and Votorantim groups (each owning 28% of the voting shares) and BNDES, the Brazilian National Economic and Social Development Bank (12.5%) . Aracruz's preferred shares, which constitute 56% of the Company's total outstanding shares, are traded on the São Paulo, New York and Madrid stock exchanges. Aracruz is the only forestry sector company in the world to be included on the DJSI World (Dow Jones Sustainability Index) 2007, which is important international recognition of the seriousness of the Companys sustainability practices. It also is part of the Bovespas Corporate Sustainability Index (ISE). *** 33 09.02 - MARKET OVERVIEW The international situation was favorable, with continued economic growth. The expectation is that for the forthcoming years, economic expansion of the main Asian economies will continue to drive world growth, reinforcing the trend for a balanced market for a majority of commodities. This increase contributes to the growth of Latin American nations, a region that produces and exports commodities, and especially Brazil, notable mainly for agricultural and metallic commodities and which has a major competitive advantage in terms of supplying the world hardwood pulp market. The restructuring operations that have taken place in the industry in the past few years resulted in a reduction of pulp supply by about 4.6 million tons between 2004 and 2006, and this process is expected to continue for the next few years. More old and uneconomical mills are expected to be decommissioned, occasioning a redirecting of demand to rapid-growth producers, such as those of Latin America. It can be expected that the demand for eucalyptus pulp produced on this continent will continue to grow at about 9% per year, following the pace of the past five years. The new projects scheduled to start up in 2007 throughout the world should add approximately 2 million tons to supply. However, the expectation is that demand during this period should absorb the additional volume, maintaining the relative balance between these two market forces and contributing to a certain stability of the sector. The year of 2006 represented a new milestone in Aracruzs production capacity. The full operating capacity of Veracel, which produced 975,000 tons (8% higher than its nominal capacity of 900,000 tons), coupled with excellent performances by the Barra do Riacho (ES) and Guaíba (RS) units, led to a new record in sales volume, reaffirming Aracruzs worldwide leadership of the sector with a 27% share of the supply of eucalyptus pulp. EVOLUÇÃO DOS ESTOQUES Em milhares de toneladas Grupo Aracruz 278 411 454 Estoque mundial 889 949 1086 EVOLUÇÃO DAS VENDAS Em milhares de toneladas Aracruz Celulose 2.502 2.454 2.557 Grupo Aracruz 2.450 2.591 3.012 EVOLUÇÃO DOS PREÇOS Em US$ (FOB) / tonelada Aracruz Celulose 348 351 390 Grupo Aracruz 458 502 542 34 10.01 - PRODUCTS AND SERVICES OFFERED 1 - ITEM 2 - MAIN PRODUCTS AND/OR SERVICES OFFERED 3 - NET REVENUES 01 Bleached Eucalyptus Pulp 100.00% 35 10.02 - RAW MATERIALS AND SUPPLIERS ITEM 1 - RAW MATERIAL IMPORTS AVAILABLE SUPPLIER 2 - 3 - AMOUNT 4 - DOMESTIC 5 - FOREIGN 6 - NAME 7 - TYPE 8 - % SUPPLIED Y/N (R$ 000) MARKET MARKET 01 WOOD N Y Y OWN PRODUCTION 5 16.52 (EUCALYPTUS) 02 CHLORATE OF N Y Y CANEXUS QUIMICA BRASIL LTDA 0 4.28 SODIUM 03 CAUSTIC SODA N Y Y CANEXUS QUIMICA BRASIL LTDA 0 3.09 04 NATURAL GAS N Y Y PETROBRÁS DISTRIBUIDORA S.A. 0 1.99 05 FUEL OIL DIESEL N Y Y PETROBRÁS DISTRIBUIDORA S.A. 0 1.59 SUPPLIER TYPE: 0 NOT RELATED PARTY 5 COMPANY OWNED BY THE MAJOR SHAREHOLDER 10.03 - MAIN CUSTOMERS BY PRODUCTS 1 - ITEM 2 - ITEM 3 - PRODUCT / CLIENT 4 - NET REVENUES 001 Bleached eucaliptus pulp 001 002 Aracruz Trading International 91.29% 36 11.01 - PRODUCTION PROCESS Aracruz has to produce of bleached eucalyptus pulp for the process ECF (Elementary Chlorine-free) used internationally for the manufacture of high-grade papers of different types and uses, such as sanitary papers, to print and to write, photographic, digital and ornamental. The Aracruz plant incorporates modern technology and top-level staff; in 2006 it produced 2.180.002 tonnes dry weight, in complete compliance with the quality requirements of the domestic and international markets. Timber Handling Timber is prepared in six main lines with the following equipment: 3 log cranes for receipt and process input; 8 log decks intakes; 2 de-barkers; 8 chippers that cut logs into wood-chips for cooking; 8 chip screens for grading wood-chips; 4 bark chippers for the bio-mass boiler. Chips that pass the screening process are carried on conveyor belts to the open-air wood-chip bins that feed the three silos and three continuous digestors. Rejects are mixed with chopped bark and taken to the bio-mass bins that fuel the two power boilers. Pulp Lines Wood-chips from the bins are fed into the two (Kvaerners) and one (Andritz) continuous digestors where they are cooked under pre-set conditions of retention time, temperature, pressure and alkalis concentration. The resulting pulp runs through the first washing stage at the bottom of the digestor. Each Digestor discharges the cellulose produced for wash in Difusores. The unbleached pulp is then purified by pressurized screens that separate out undercooked/reject chips. The product from these screens is then passed through a third washing stage that consists of one washer-filter per line in the "A" Plant and two washer-filters per line in the "B" Plant, in series. Rejects are run through a refiner and screens, and are then recycled back to the start of the screening process. After passing through the washer-filters, the pulp is sent to the oxygen reactors for pre-removal of the lignine with oxygen. It then goes through two washer-presses per line, before storage in the stock silos to be whitened. 37 11.01 - PRODUCTION PROCESS The bleaching process has five identical parallel lines, each with five stages: Stage Plant A Plant B Plant C 1º D0 D0 A/D0 2º EO EOP EOP 3º D1 D1 D ou P 4º PO E2 ou EP D ou P 5º D2 D2 - Legend: DO (Chlorine Dioxide) EO (Hydroxide of Sodium) O (Oxygen) P (Hydrogen Peroxide) A (Hydrochloric Acid) After bleaching, the pulp is stocked in four high density storage towers, and is then fed into the bleached pulp purification system. The sheet of pulp is formed by four de-watering machines, each with an input chamber, a flat surface and a triple-press pressing section. After pressing, the sheet is run through four Flakt driers, emerging with a dry weight of 90%. The sheet - 6 meters across s then cut into sheets and packed into bales weighting 250 kilograms each. The bales are piled up and tied in units of 2.000 Kg. Energy Recycling System The liquor from the cooking and washing processes containing organic (wood) and inorganic (cooking process chemical products) solids is pumped to the recycling system. This consists of: - Three black liquor evaporation lines and concentration units that increase the concentration of solids in this liquid from 15.5% making it combustible and aftewards 80%; - Three recovery boilers that burn off the concentrated black liquor and retrieve the chemical products in it, burning the treated gases of the odor system and producing steam of high pressure to proceed for the turbo-generators. - Three caustifiers of the green liquor from the recovery boilers, through reaction with calcium oxide, turning this into white liquor which is used in the cooking process in the digestors; - Two limes kiln that burn the lime mud produced in the caustification system, turning this into calcium oxide, which is reused in the caustification of the green liquor, and treatment gases originated of the odor system. Steam is produced by the Three recovery boilers that burn off the concentrated black liquor, as well as the two power boilers that burn bio-mass and fuel oil; these are supplementary and are used only when the main units are out of operation or starting up. 38 11.01 - PRODUCTION PROCESS The steam is generated at high pressure, thus allowing direct production of electric power by using it to run four turbo-generators before being channeled into the process. The fifth turbo-generator, is for the condensation of the steam that exceeds the process demand. Chemical and Electrochemica Plants As part of the strategy to focus attention on core activities, during the year the company negotiated and sold its electrochemical plant to CXY Chemicals of Canada. A long term supply contract with the new owners of the plant was also signed, guaranteeing the supply of the necesary chemicals at very competitive prices over the next 24 years. This sales had two objectives: (i) monetization of a non-core asset, freeing-up cash for strategic investments; and (ii) transfer of the operational risk of running the plant to a specialized producer with deep know-how in this process. Insurance The Industrial Complex of Aracruz began her production in 1978 (Plant "A"), 1991 (Plant "B") and 2002 (Plant "C"). The Company has a fire insurance policy covering its installations, machinery, equipment, tanks, forests and inventory. It is also insured against loss of profits, breakdown of machinery and engineering risks. The production process does not have high-risk areas that could halt activities, due to efficient computerized controls in the Industrial Plant. Aracruz performes one scheduled general shut-downs for maintenance for each plant, lasting eight and ten days respectively. * * * 39 11.02 - COMMERCIALIZATION PROCESS, DISTRIBUTION, MARKETS AND EXPORT The Aracruz` pulp commercialization is made through own offices in Switzerland (sales for Europe and Middle East), in the United States (sales for North America), in the Hong Kong (sales for Asia) and in São Paulo for Brazil and Latin America. The sales to the Asian market are made also through defined agents by the company. The distribution is made through contracted shipping companies to transport the merchandise from the own port of the company (Portocel) and of Rio Grande - RS until terminals agreed with the customers. Trucks are used in Brazil for pulp delivery in the customers` factories. The export process also counts with product sales from Aracruz Celulose to Aracruz Trading Hungary and Aracruz Trading S.A., controlled by the same. Aracruz Trading Hungary and Aracruz Trading S.A. are who in fact bills in the exterior almost totality of the sales. In 2006, 98% of the sales are for export. The distribution of sales was 39% to Europe, 34% to North America, 25% for Asia and 2% to Latin America. The main customers of the company are producers of high quality papers, non integrated, as sanitary papers, printing and writing and specialties. * * * 40 11.03 - MAIN PULP PRODUCTERS Company Country Production (Ton / Year) Aracruz Brasil 3,100,000 APRIL Indonésia 1,910,000 Ence Espanha 1,085,000 Cenibra Brasil 980,000 VCP Brasil 950,000 APP China 850,000 Stora Enso Finlandia 830,000 International Paper USA 650,000 Suzano Bahia Sul Brasil 640,000 Arauco Chile 610,000 Fonte: Hawkins Wright  Dec / 06 41 13.01 - MAIN PROPERTIES 1 - ITEM 2 - TYPE 3 - ADDRESS 4 - CITY 5 - STATE 6 - TOTAL AREA 7 - BUILDING 8 - AGE 9 - INSURANCE 10 - MORTGAGE 11 - RENTED FROM 12 - BEGINNIG 13 - END OF (000 M 2 ) AREA (000 Ha) (YEARS) THIRD PERSONS OF CONTRACT CONTRACT 01 Industrial Plant Rod. Barra do Riacho Aracruz ES 217,790.00 118.906.000 39 Y Y N 02 Land Aracruz Aracruz ES 575,720,000 - - N N N 03 Land Fundão Fundão ES 9,670,000 - - N N N 04 Land Linhares Linhares ES 124,870,000 - - N N N 05 Land Serra Serra ES 52,020,000 - - N N N 06 Land Sooretama Sooretama ES 34,120,000 - - N N N 07 Land Conceição da Barra Conceição da Barra ES 374,860,000 - - N N N 08 Land Pinheiros Pinheiros ES 23,780,000 - - N N N 09 Land São Mateus São Mateus ES 328,120,000 - - N N N 10 Land Others Others ES 16,170,000 - - N N N 14 - Observation Pedro Canário/Rio Bananal/Santa Leopoldina/Santa Teresa e Marechal Floriano 11 Land Vila Valério Vila Valério ES 23,970,000 - - N N N 12 Land Jaguaré Jaguaré ES 63,820,000 - - N N N 13 Land Montanha Montanha ES 41,630,000 - - N N N 14 Land Mucurici Mucurici ES 11,270,000 - - N N N 15 Land Alcobaça Alcobaça BA 518,840,000 - - N N N 16 Land Caravelas Caravelas BA 391,370,000 - - N N N 17 Land Ibirapuan Ibirapuan BA 142,710,000 - - N N N 18 Land Mucuri Mucuri BA 217,960,000 - - N N N 19 Land Nova Viçosa Nova Viçosa BA 339,920,000 - - N N N 20 Land Prado Prado BA 7,780,000 - - N N N 21 Land Teixeira de Freitas Teixeira de Freitas BA 50,330,000 - - N N N 22 Land Vereda Vereda BA 34,330,000 - - N N N 23 Land Nanuque Nanuque MG 80,720,000 - - N N N 42 13.01 - MAIN PROPERTIES 1 - ITEM 2 - TYPE 3 - ADDRESS 4 - CITY 5 - STATE 6 - TOTAL AREA 7 - BUILDING 8 - AGE 9 - INSURANCE 10 - MORTGAGE 11 - RENTED 12 - BEGINNIG 13 - END OF (000 M 2 ) AREA (000 Ha) (YEARS) FROM THIRD OF CONTRACT CONTRACT PERSONS 24 Land Carlos Chagas Carlos Chagas MG 55,890,000 - - N N N 25 Land Cachoeira do Sul Cachoeira do Sul RS 51,580,000 - - N N N 26 Land Arroio dos Ratos Arroio dos Ratos RS 56,560,000 - - N N N 27 Land Others Others RS 25,440,000 - - N N N 14 - Observation Triunfo and Barão do Triunfo 28 Land Barra do Ribeiro Barra do Ribeiro RS 117,280,000 - - N N N 29 Land Butiá Butiá RS 89,300,000 - - N N N 30 Land Others Others RS 32,100,000 - - N N N 14 - Observation Mariana Pimentel and Charqueadas 31 Land Dom Feliciano Dom Feliciano RS 32,230,000 - - N N N 32 Land Eldorado do Sul Eldorado do Sul RS 33,630,000 - - N N N 33 Land Guaíba Guaíba RS 30,760,000 - - N N N 34 Land Minas do Leão Minas do Leão RS 34,690,000 - - N N N 35 Land Pântano Grande Pântano Grande RS 71,180,000 - - N N N 36 Land São Jerônimo São Jerônimo RS 42,880,000 - - N N N 37 Land Others Others RS 51,600,000 - - N N N 14 - Observation Sentinela Sul/ Vila Nova Sul/ Amaral Ferrador/ Cristal/ São Sepe/ São Gabriel/ Lavras Sul/ Sertão Santana 38 Land Tapes Tapes RS 24,830,000 - - N N N 39 Land Rio Pardo Rio Pardo RS 29,760,000 - - N N N 40 Land Others Others RS 38,860,000 - - N N N 14 - Observation Santa Margarida do Sul and General Camara 43 13.01 - MAIN PROPERTIES 1 - ITEM 2 - TYPE 3 - ADDRESS 4 - CITY 5 - STATE 6 - TOTAL AREA 7 - BUILDING 8 - AGE (YEARS) 9 - INSURANCE 10 - MORTGAGE 11 - RENTED 12 - BEGINNIG 13 - END OF (000 M 2 ) AREA (000 Ha) FROM THIRD OF CONTRACT CONTRACT PERSONS 41 Land Encruzilhada do Sul Encruzilhada do Sul RS 39,380,000 - - N N N 42 Forests of Eucalyptus Serra Serra ES 24,774,780 - - Y N N 43 Forests of Eucalyptus Montanha Montanha ES 26,021,040 - - Y N N 44 Forests of Eucalyptus Alcobaça Alcobaça BA 282,274,310 - - Y N N 45 Forests of Eucalyptus Ibirapuan Ibirapuan BA 85,225,410 - - Y N N 46 Forests of Eucalyptus Mucuri Mucuri BA 136,497,790 - - Y N N 47 Forests of Eucalyptus Nova Viçosa Nova Viçosa BA 193,594,910 - - Y N N 48 Forests of Eucalyptus Prado/Vereda Prado/Vereda BA 14,612,900 - - Y N N 49 Forests of Eucalyptus Caravelas Caravelas BA 240,274,950 - - Y N N 50 Forests of Eucalyptus Teixeira de Freitas Teixeira de Freitas BA 25,799,800 - - Y N N 51 Forests of Eucalyptus Carlos Chagas Carlos Chagas MG 24,341,500 - - Y N N 52 Forests of Eucalyptus Nanuque Nanuque MG 39,536,920 - - Y N N 53 Forests of Eucalyptus Butiá Butiá RS 54,614,120 - - Y N N 54 Forests of Eucalyptus Mariana Pimentel Mariana Pimentel RS 15,704,600 - - Y N N 55 Forests of Eucalyptus São Jerônimo São Jerônimo RS 27,605,830 - - Y N N 56 Forests of Eucalyptus Barra do Ribeiro Barra do Ribeiro RS 74,574,400 - - Y N N 57 Forests of Eucalyptus Minas do Leão Minas do Leão RS 21,533,050 - - Y N N 58 Forests of Eucalyptus Tapes Tapes RS 18,835,170 - - Y N N 59 Forests of Eucalyptus Guaíba Guaíba RS 18,240,300 - - Y N N 60 Forests of Eucalyptus Arroio dos Ratos Arroio dos Ratos RS 34,808,930 - - Y N N 61 Forests of Eucalyptus Eldorado do Sul Eldorado do Sul RS 22,062,200 - - Y N N 44 13.01 - MAIN PROPERTIES 1 - ITEM 2 - TYPE 3 - ADDRESS 4 - CITY 5 - STATE 6 - TOTAL AREA 7 - BUILDING 8 - AGE 9 - INSURANCE 10 - MORTGAGE 11 - RENTED 12 - BEGINNIG 13 - END OF (000 M 2 ) AREA (000 Ha) (YEARS) FROM THIRD OF CONTRACT CONTRACT PERSONS 62 Forests of Eucalyptus São Mateus São Mateus ES 236,036,730 - - Y N N 63 Forests of Eucalyptus Sooretama Sooretama ES 25,544,880 - - Y N N 64 Forests of Eucalyptus Aracruz Aracruz ES 336,975,100 - - Y N N 65 Forests of Eucalyptus Conceição da Barra Conceição da Barra ES 261,056,450 - - Y N N 66 Forests of Eucalyptus Jaguaré Jaguaré ES 41,579,410 - - Y N N 67 Forests of Eucalyptus Linhares Linhares ES 52,745,430 - - Y N N 68 Forests of Eucalyptus Pinheiros/Vila Valério/ Pinheiros/Vila Valério/ ES 32,644,360 - - Y N N Mucurici Mucurici 69 Forests of Eucalyptus Fundão /Stª Teresa Fundão /Stª Teresa ES 5,714,040 - - Y N N 70 Forests of Eucalyptus Rio Bananal/Pedro Rio Bananal/Pedro ES 6,777,430 - - Y N N Canário Canário 71 Forests of Eucalyptus Santa Leopoldina Santa Leopoldina ES 359,630 - - Y N N 72 Forests of Eucalyptus Dom Feliciano / Triunfo Dom Feliciano / RS 30,518,770 - - Y N N Triunfo 73 Forests of Eucalyptus Pantano Grande/ Pantano Grande/ RS 48,428,910 - - Y N N General Camara General Camara 74 Forests of Eucalyptus Charqueadas/Barão Charqueadas/Barão do RS 10,711,060 - - Y N N do Triunfo Triunfo 75 Forests of Eucalyptus Sertão Santana/ Sertão Santana/ RS 24,032,930 - - Y N N Sentinela Sentinela Sul/R.Prado Sul/R.Prado 76 Forests of Eucalyptus Amaral Ferrador Amaral Ferrador RS 7,604.240 - - Y N N 77 Forests of Eucalyptus Cachoeira do Sul Cachoeira do Sul RS 28,736.360 - - Y N N 78 Forests of Eucalyptus Cristal Cristal RS 2,254.490 - - Y N N 79 Forests of Eucalyptus Encruzilhada do Sul Encruzilhada do Sul RS 18,980.400 - - Y N N 45 13.01 - MAIN PROPERTIES 1 - ITEM 2 - TYPE 3 - ADDRESS 4 - CITY 5 - STATE 6 - TOTAL AREA 7 - BUILDING 8 - AGE 9 - INSURANCE 10 - MORTGAGE 11 - RENTED 12 - BEGINNIG 13 - END OF (000 M 2 ) AREA (000 Ha) (YEARS) FROM THIRD OF CONTRACT CONTRACT PERSONS 80 Forests of Eucalyptus Lavras do Sul Lavras do Sul RS 7,797.510 - - Y N N 81 Forests of Eucalyptus Stª Margarida do Sul Stª Margarida do Sul RS 14,010.120 - - Y N N 82 Forests of Eucalyptus São Gabriel São Gabriel RS 6,854.360 - - Y N N 83 Forests of Eucalyptus São Sepe São Sepe RS 1,833.700 - - Y N N 84 Forests of Eucalyptus Vila Nova do Sul Vila Nova do Sul RD 2,477.470 - - Y N N 85 Forests of Preservation Others Others ES 530,998.250 - - N N N Aracruz, C. Barra, Jaguaré, Linhares, Montanha, Pinheiros, V. Valério, S. Mateus, Serra, Sooretama 86 Forests of Preservation Others Others BA 631,888.520 - - N N N Alcobaça, Caravelas, Ibirapuan, Mucuri, Nova Viçosa, Prado, Vereda, T. Freitas Aracruz, C. Barra, Jaguaré, Linhares, Montanha, Pinheiros, V. Valério, S. Mateus, Serra, Sooretama 87 Forests of Preservation Others Others MG 66,842.380 - - N N N Carlos Chagas, Nanuque 88 Forests of Preservation Others Others RS 222,694.410 - - N N N Barra do Ribeiro, Cachoeira Sul, Arroio Ratos, Pantano Grande, Butiá, Encruzilhada Sul, others 46 14.03 - OTHER INFORMATION CONSIDERED IMPORTANT FOR BEST UNDERSTANDING OF THE COMPANY Participation of Controllers, Administrators, Fiscal Council and in circulation. Position on March 31, 2007 Stockholder Common % Preferred % Preferred % Total % Stocks Stocks Stocks (Class A) (Class B) Majorities Stockholders Lorentzen 127.506.457 28,0 0 0,0 0 0,0 127.506.457 12,3 Safra 127.506.457 28,0 27.736.642 73,1 57.875.517 10,7 213.118.616 20,6 VCP 127.506.457 28,0 0 0,0 0 0,0 127.506.457 12,3 BNDES 56.880.857 12,5 10.000.000 26,3 24.392.530 4,5 91.273.387 8,8 Management 0 Councilors 2.005 0,0 0 59.509 0,0 61.514 0,0 Directors 0 0,0 0 0,0 17.198 0,0 17.198 0,0 Tax Council 10 0 0 10 Treasury Stocks (1) 0 Other Stockholders (2) Total issued stocks (3) Outstanding stocks (4) Stocks issued and repurchased by the Company. Total of stocks issued minus Treasury stocks, members of tax council, board members (including substitutes), directors and majorities stockholders. Total number of subscribed stocks and issued by the Company. Participation of the group Safra composed for: Arainvest Participações S.A. 127,506,457 Common stock, 27,736,ommon and Treasure Hold Investments Corp. 57,875, 47 14.03 - OTHER INFORMATION CONSIDERED IMPORTANT FOR BEST UNDERSTANDING OF THE COMPANY Participation of Controllers, Administrators, Fiscal Council and in circulation. Position on March 31, 2006 Stockholder Common % Preferred % Preferred % Total % Stocks Stocks Stocks (Class A) (Class B) Majorities Stockholders Lorentzen 127,506,457 28.0 - 127,506,457 12.3 Safra 127,506,457 28.0 27,736,642 72.9 57,875,517 10.7 213,118,616 20.7 VCP 127,506,457 28.0 - - - 127,506,457 12.3 BNDES 56,880,857 12.5 10,000,000 26.3 30,001,131 5.6 96,881,988 9.4 Management - Councilors 1193,034 - - - 8,807 - 201,841 - Directors - 17,198 - 17,198 - Tax Council 10 - 10 - Treasury Stocks (1) - - Other Stockholders (2) Total issued stocks (3) Outstanding stocks (4) Stocks issued and repurchased by the Company. Total of stocks issued minus Treasury stocks, members of tax council, board members (including substitutes), directors and majorities stockholders. Total number of subscribed stocks and issued by the Company. Group Lorentzen participation is formed by: Arapar S.A. 127,494,497 common stocks and Lorentzen Empreendimentos 11,960 common stocks. Participation of the group Safra composed for: Arainvest Participações S.A. 127,506,457 Common stock, 27,736,ommon and Treasure Hold Investments Corp. 57,875, 48 14.05 - CAPITAL EXPENDITURES PROJECTS Aracruz intends to supply 25% of the world demand for hardwood market pulp  7 million tons  in the next 10 years, which means doubling production capacity, thus significantly increasing the generation of value for shareholders. Operating excellence is another fundamental part of Aracruzs strategy, which seeks to always satisfy the requirements of its customers, remaining one of the lowest-cost producers in the industry. Permanent investment in innovation and new technologies has been of fundamental importance for the growth of the Company and the optimizing of its costs. Notable in this context has been the high level of forestry productivity achieved, which has led to increases in capacity without the need for the acquisition of new land; similarly important was the implementation of a maritime system that made the transportation of logs via seagoing barges viable, significantly reducing the cost of wood. New industrial unit - In June 2006 Aracruz signed a protocol of intentions in Porto Alegre (RS) with the government of the state of Rio Grande do Sul and the municipal governments of Barra do Ribeiro, Cachoeira do Sul, Guaíba and Rio Pardo to expand the Companys activities in the state. The objective is to make a new production line feasible with capacity for producing 1.3 million tons of pulp per year. The project calls for construction of a new production line next to the current mill, which today produces 430,000 tons/year. The intention is to reach production of about 1.8 million tons per year at Guaíba in a manner that makes this unit competitive on a world scale. The total investment involved is some US$1.2 billion, and should generate about US$200 million in tax revenues while placing in circulation more than US$300 million for hiring outsourced services from local companies and for forestry jobs. Barra do Riacho Unit  A project was set into motion for modernizing the A, B and C pulp production lines at Barra do Riacho in Espírito Santo. The objective is to increase production by 200,000 tons/year, raising the units annual pulp output to 2.33 million tons. The project is expected to be concluded in September 2007 and represents an investment of R$192 million. Portocel  The first phase of an expansion project for the terminal was initiated, scheduled for conclusion in 2009, involving construction of two more ship berths, a new pulp barge terminal, a pulp warehouse, dredging to a draft of 12.5 meters, operating improvements and technical adjustments. The investment in the project is estimated at R$72.7 million and will raise the terminals pulp shipping capacity to 7.5 million tons per year. Capital expenditures during 2006 were earmarked for the following projects: R$ million Purchase of land and forests 174.6 Silviculture (forest area) 247.1 Other forestry investments 55.4 Industrial investments 49.6 Modernization projects (Guaíba and Barra do Riacho Units) 93.8 Investments in Veracel 72.4 Investments in Portocel 9.2 Others 22.8 Total 724.9 49 15.01 - ENVIRONMENTAL MATTERS Environmental Monitoring The Aracruz Environmental and Social Management System was fully implemented during the year, with Environmental and Social Action committees set up along with Internal Accident Prevention Commissions (CIPAs). The project Aracruz contemplates compatible technologies with the national and international environmental legislations. Treatment of Liquid Effluent The system of efluentes treatment in Aracruz constituted of a primary system and a secondary system. The primary system is the first stage of the treatment process. In this phase the efluente is neutralized and solitary the fibers and rude materials. The secondary system is constituted of six ponds, being four ponds aeradas and two of stabilization. That system also has an emergency pond with capacity to keep the efluente for twelve hours of operation. The volume of each pond is of 200.000 m3, and the time of retention for the healthy treatment of six days, in other words, one day in each pond. The quality of the treated effluent is: Suspended Solids (SS): 1.32 kg/air dry ton pulp; Organically bound chlorine (AOX): 0.10 kg/ air dry ton pulp; Chemical oxygen demand (DQO): 14.6 kg/ air dry ton pulp; Biochemical oxygen demand: 1.46 kg/ air dry ton pulp; Color: 29.0 kg/ air dry ton pulp. The discard of the treated effluent is accomplished by an underwater emissary, built in polipropileno tubes, whose length, diameter and thickness are approximately 2.500 m, 1.000 mm in the terrestrial part (three tubes) and 1.100 m, 1.000 mm and 40 mm in the part submerged (2 tubes). In the emissary's final part, submerged 17 m approximately, they exist in each one of the piping 70 difusores of 100 mm, spaced amongst themselves by 4 m. THE project of this presupposes a minimum dilution of 1/140 (factor dilution 140) in the release area. The conception of the treatment project and discard of the effluent in the sea are a form very it holds, guaranteeing the quality of the sea ecosystem, as they demonstrate studies and annual attendance of the flora and sea fauna in the area. 50 15.01 - ENVIRONMENTAL MATTERS Treatment of Waste Gases Based on the same philosophy as its liquid effluent treatment system, Aracruz has always sought to ensure that all factors - and particularly the environment - in its project designs are duly taken into consideration to the highest degree. In order to give a very brief overview of waste gases treatment, some stages and equipment are described: Continuous Digestors : They are used for cooking wood-chips: the odor-forming compounds from this stage of the process are collected and burned in lime kilns; Condensate Strippers: The contaminated condensates from the evaporation stage and the continuous digestors are purified by a condensate steam stripper, and odorous gases from this treatment are collected and burned in lime kilns; Recovery Boilers: Aracruz was one of the first industries in Brazil to use the low-odor recovery boiler. Gases produced by burning off the black liquor in the boiler are run through electrostatic precipitators that remove particulate material in suspension before being released through 85-meter high flue gas stacks that guarantee widespread dispersion of gases in the atmosphere. The efficiency of this system is over 99%. Power Boilers: They are used to burn eucalyptus bark. In the case of Boiler No. 1, the gases resulting from this combustion pass electrostatic precipitators that removes particulate material in suspension before these gases are discharged through 85-meter high flue gas stacks. The auxiliary boilers also burn off low-concentration odor-forming compounds collected from the black-liquor tank blow-valves and the pressurized wood-chip bin of the digestor. Lime Kiln: part of the closed liquor circuit, this burns the calcium carbonate. Gases from the lime kiln are cleaned by a high-efficiency electrostatic precipitator. The lime furnace also burns off gases containing the odor-forming compounds; Incinerator: It burns off odor-forming gases when the lime kiln is out of operation, thus avoiding these gases being discharged into the atmosphere; Bleaching: The gases from this operation are collected and scrubbed in an alkaline absorption gas-scrubber system and are then discharged into the atmosphere free of any undesirable compounds. At Aracruz, 99% of particulate material is removed and cycled back into the process for reuse; 98% of the odor-forming compounds are eliminated through direct burning in the lime kiln, thus minimizing gases discharged into the atmosphere, in accordance with the strictest environmental controls in practice today. 51 15.01 - ENVIRONMENTAL MATTERS Environmental performance - Biodiversity and forest plantations Balancing economic development and the preservation of the environment is a global challenge that will grow with the continued rise in the population and the consumption of goods whose production involves the intensive use of natural resources. As a result of this challenge, an important debate has started over the total protection of biodiversity and the sustainable use of natural resources, since the active agents for the production of future medicines and food may be obtained from the forest. This question is of extreme importance for Aracruz, since its business is intrinsically dependent on natural resources, such as water, soil and biodiversity. There is a chain of thought that argues that the remaining tropical forest areas should be preserved intact, without any type of human activity. For some, not even ecotourism should be allowed, with forests being totally isolated from society so that they, through their own mechanisms of environmental balance, ensure the preservation of the species. The advance of agricultural and cattle raising activities, especially in native forest areas, is highlighted as the main factor responsible for deforestation in Brazil. Aracruz established its first eucalyptus plantations in the 1960s. The plantations were located in the municipality of Aracruz in Espírito Santo, areas that had mostly been deforested. For example, one of the areas that was acquired  of 8,000 hectares  belonged to the Companhia Ferro e Aço de Vitória (COFAVI), which extracted lumber to produce charcoal for its furnaces. Aracruz currently owns 400,000 hectaresof land predominantly within the Atlantic Forest biome, of which139,200 hectares are fully preserved and protected native reserve areaswithout any economic use. Studies of biodiversity have demonstrated thatthe interspersed preservation areas and eucalyptus plantations have beenmaking it possible to maintain and further the development of a numberof animal species that are endemic to the Atlantic Forest region. We are aware of the perception, among part of the community, that eucalyptus plantations have little diversity. However, the biodiversity of eucalyptus plantations cannot be compared with that of native tropical forests, which they do not aim to replace, but rather to the other crops that society needs for its comfort and welfare. Eucalyptus trees provide an alternative source of wood for various end uses, reducing the pressure on native forests and helping avoid the migration of people from the countryside. Aracruz condemns the use of wood that has been illegally extracted for any purpose and asserts that Atlantic Forest remnants must be preserved and, whenever possible, restored in order to create or increase connectivity between the remaining forest fragments. To better understand the interaction between its eucalyptus plantations, the native Atlantic Forest reserves and the environment, Aracruz started in 1993 the Watershed Project for the environmental monitoring of the complete eucalyptus cultivation cycle, as well as the study of the relationship between the Companys plantations, native forests and local fauna. Data on biodiversity, the hydrological cycle of the eucalyptus tree and soil conditions are continually collected, monitored and classified. 52 15.01 - ENVIRONMENTAL MATTERS Environmental Fines Barra do Riacho Unit  The Unit received no notices of infractions nor were any environmental fines incurred during the year. Guaíba Unit  In 2005, an environmental fine of R$15,000 was issued by the State Environmental Protection Agency (FEPAM) in relation to the emission of TRS (reduced components of sulfur) above permissible levels. Aracruz appealed, reporting on temporary problems involving TRS emission sources, which did not result in exceeding the total limit for the sources as a whole, as well as problems with the installation of a new electrostatic precipitator in 2005, whose performance was bellow that guaranteed by the supplier. A plan has been prepared for rectification of the problem, which has been proposed to and approved by FEPAM. Caravelas Terminal  A summons and a notification of a sanitary infraction were issued to the Caravelas Terminal. A monitoring sample of the drinking water supplied in the Terminal deviated from the required standard: fecal coliforms detected were higher than the legally permitted level. Aracruz identified the cause and immediately carried out the necessary measures to restore compliance with the legally required standard, through the replacement of the chlorine doser. * * * 53 16.01 - LAWSUITS WITH HIGH VALUE TO 5% OF THE EQUITY OR OF THE NET PROFIT 1 -ITEM 2 - DESCRIPTION 3 - % NET EQUITY 4 - % NET PROFIT 5 - PROVISION 6 - VALUE (IN REAIS 000) 01 LABOR DISPUTE YES 02 TRIBUTARY / FISCAL YES 03 OTHER 0 0 NO 0 54 17.01 - TRANSACTIONS WITH RELATED PARTIES The transactions between the Company and its subsidiaries, jointly-controlled and associated companies, such as sales of products, purchases of raw materials and services, are eliminated upon consolidation. The financial transactions, such as current account advances and pre-payment contracts, bear effective interest rates that vary from 5.71% to 8% per annum plus exchange variation, and are likewise eliminated in the consolidation process. Parent Company Portocel Terminal Aracruz Aracruz Trading Mucuri Especializado de Produtos de Hungary Ltd. Ara Pulp Agroflorestal S.A Barra do Riacho S.A. Madeira S.A. Total Total Current assets 69,091 3 1,156 70,250 159,354 Long-term assets 6,049 327 6,376 6,189 Current liabilities 144,995 678 145,673 368,849 Long-term liabilities 548,019 548,019 1,576,183 Sales revenue 2,080,785 23,198 6,623 2,110,606 2,087,551 Payments of port services 14,221 14,221 13,550 Purchase of wood 30,166 Financial Expense (Income), net (54,215 ) 376 (53,839 ) (79,537 ) 55 18.01 - BYLAWS CHAPTER I NAME, PURPOSE, MAIN OFFICE AND DURATION Article 1: ARACRUZ CELULOSE S.A. shall be governed by these Bylaws and applicable laws. Article 2: The purpose of the Corporation is to forest, to reforest, to industrialize and trade with forest products, to explore renewable sources of energy, and to engage in industrial and commercial activities, as well as agricultural and rural activities in general, authorized for those purposes: I - to participate in any modes of other business enterprises, resulting from a decision by the Board of Directors on a proposal by the Board of Officers. II - to engage in any activity and to carry out any services, directly and indirectly related to its principal activities, including import and export. Article 3: The Corporation shall have its main office and jurisdiction in the City of Rio de Janeiro, State of Rio de Janeiro and fiscal domicile in the County of Aracruz, State of Espírito Santo, and it may open offices and other facilities in the country, as a result of a decision of the Board of Officers, and, resulting from a decision by the Board of Directors on a proposal by the Board of Officers, offices and other facilities abroad. Article 4: The Corporation shall have an indeterminate period of duration. CHAPTER II CAPITAL STOCK AND SHARES Article 5: The underwritten capital stock is R$2,871,781,288.11 (two billion, eight hundred seventy-one million, seven hundred eighty-one thousand, two hundred eighty-eight reais and eleven cents) divided into 1,032,554,120 (one billion, thirty-two million, five hundred fifty-four thousand and one hundred twenty) nominative shares, with no face value, of which 455,390,699 (four hundred fifty-five million, three hundred ninety thousand, six hundred ninety-nine) are common shares and 577,163,421 (five hundred seventy-seven million, one hundred sixty-three thousand, four hundred twenty-one) are class-A and class-B preferred shares." 56 18.01 - BYLAWS First Paragraph: Up to the limit of R$ 2,450,000,000.00 (two billion, four hundred and fifty million reais) the underwritten capital stock may be increased, independently of alteration in the Bylaws, through deliberation of the Board of Directors, proposed by Management, except when it is the underwriting of stocks for the realization of assets, in which case it will depend on the approval of the General Stockholders Meeting. Second Paragraph: The increases in the capital stock may occur without obeying the previous proportion between the several types and classes of shares. Third Paragraph: The decision about the hereinabove Paragraph befalls to the General Stockholders Meeting. Fourth Paragraph: The number of preferred shares with no voting rights, or those subject to restrictions to exercise those rights, may not be higher than 2/3 of the total shares issued, with the exception of the special provisions of the fiscal incentive laws. Fifth Paragraph: Splitting shall always be made of the same type and class of the split shares; capital stock increases arising from capitalization of reserves resulting from indexing of the realized capital stock, shall be carried out with no changes in the number of shares issued; the distribution of new shares resulting from the increase of the capital stock through the capitalization of profits and reserves not resulting from the aforementioned capitalization, shall be carried out, in respect of the common shares, by the distribution of the same types of shares, and in respect of the preferred shares, by the distribution of class B preferred shares. Article 6: Each common share shall be entitled to a vote in the deliberations of the General Stockholders Meetings. Article 7: Preferred shares shall not be entitled to vote, but they are assured a dividend 10% (ten per cent) higher than the one attributed to common shares, and also the priority in the capital reimbursement, in the event of liquidation of the Corporation 57 18.01 - BYLAWS First Paragraph: Without prejudice of what is set forth in Article 7 above, Class A preferred shares shall have priority to receive a 6% (six per cent) minimum annual dividend, calculated on the amount of capital stock they represent and divided between them in equal amounts. Second Paragraph: Class B preferred shares, although being entitled to a dividend as set forth in Article 7 above, shall have no priority to receive dividends Third Paragraph: Class A preferred shares may be converted into class B shares, the cost of the conversion to be borne by the interested shareholder. Article 8: Shares may be maintained in a deposit account, in the name of their respective holders, with no issue of Certificates, in financial institution of good repute, accredited by the Securities and Exchange Commission (Comissão de Valores Mobiliários) appointed by the Board of Officers, with the approval of the Board of Directors. Sole Paragraph: The interested shareholders shall bear the costs of the transfer services of the property of posted shares, within the limits determined by the Securities and Exchange Commission. Article 9: Each class of shares shall have its own set of numbers. Article 10: Share certificates shall always be signed by 2 (two) Officers, and the Corporation may issue multiple securities and bonds. Article 11: The rights of preference of shareholders in the underwriting increases of the capital stock shall be assured of a term no shorter than 30 (thirty) days, pursuant to the law. First Paragraph: The 30 (thirty) day term, provided for under this article, shall be counted from the publication date of the underwriting notice in the State Official Gazette. 58 18.01 - BYLAWS Second Paragraph: The shareholder who does not pay the installments corresponding to the shares provided for in the Bulletin or in the notice, shall be subject to the payment of delinquent interest, at a rate of 12% (twelve per cent) per annum, indexing and a 10% (ten per cent) fine on the amount of the installment. CHAPTER III GENERAL STOCKHOLDERS MEETINGS Article 12: General Stockholders hold Meetings shall be held until April 30th of every year, and Special Meetings shall be held whenever required by the interests of the Corporation. Sole Paragraph: The General Stockholders Meetings shall be chaired by the President of the Board of Directors, who will chose from among those present one or more Secretaries. Article 13: The General Meeting shall determine the general amount of the remuneration of the Board of Directors and of the Board of Officers. Sole Paragraph: The apportionment of the remuneration among the administrators shall be determined by the Board of Directors. CHAPTER IV ADMINISTRATION Article 14: The Corporation shall be managed by a Board of Directors and a Board of Officers. SECTION I BOARD OF DIRECTORS Article 15: The Board of Directors will be constituted by a minimum of 9 (nine) and a maximum of 12 (twelve) member, one of which the President, stockholders, residents in the country, elected in the General Meeting for a period of 3 (three) years, reelection permitted, and remaining in office until their successors take office. 59 18.01 - BYLAWS First Paragraph: Any Member of the Board of Directors may submit to the General Meeting the appointment of an alternate with the responsibility of substituting for mentioned Member in the Board of Directors Meetings. Second Paragraph: The installation of the Board Members will be through an Installation Record entered into the Book of Minutes of the Board of Directors Meetings. Third Paragraph: Once installed, the Board of Directors shall elect 1 st and 2 nd Vice-President from amongst its members, who, , will sit for the President in the event of fortuitous absence or impediment. Fourth Paragraph: The Board of Directors may, whenever it deems necessary, set up Committees with advisory and briefing duties on subjects under its responsibility. Fifth Paragraph: The Committees mentioned in the Fourth Paragraph may work part-time or full-time and be constituted, in addition to the members of the Board of Directors, by any member of the Board of Officers and other individuals invited for that purpose. Article 16: It is the responsibility of the Board of Directors: I - to establish the general guidance for the business of the Corporation and to determine the related financial and economic policies; II - to elect and dismiss the Officers, and by proposal of the Officer-President, to establish their respective responsibilities; III - to supervise the Officers administration, to examine at any time books and documents of the Corporation, to seek information about agreements entered into or to be entered into and about any other acts; 60 18.01 - BYLAWS IV - to call the General Stockholders Meetings; V - to give their opinion about the Administration report and the Board of Officers accounts; VI - to deliberate about capital stock increases and the resulting issue of shares, determining the issue price, according to the limit of the authorized capital stock, except in respect to the provisions under Article Five, Third Paragraph, if that may be the case. VII - to authorize the alienation, mortgage and in any manner, the encumbrance of property of the permanent assets of the Corporation, extending guarantees to obligations of third parties, except the personal guarantees in favor of the companies controlled by the Corporation itself, that will waive the anticipated authorization; VIII - to appoint and dismiss independent auditors; IX - to guide and advise the Board of Officers in all matters of interest to the Corporation; X - to supervise the administration of company business, in order to assure that the deliberations of the General Stockholders Meeting and of the Board of Directors itself are complied with; XI - to approve plans, programs and financial and investment budgets of the Corporation; XII - to approve the guidance to be complied with by the representative of the Corporation in the General Stockholders Meetings of the Controlled and affiliated Companies or which it is a part; XIII- to approve in advance any agreement to be entered into by the Corporation and its stockholders; XIV- to authorize the purchase of its own shares, for the cancellation or permanence of same in the Treasurers office and future alienation; XV- to decide about the issue of Commercial Papers. XVI - to approve the position to be observed by the representative of the Company in Boards of Directors or other deliberative bodies, of companies in which the Company holds a controlling interest, but not holds the control solely; of affiliated corporations; and of corporations in which the Company has a stockholder's interest with respect to relevant matters, such as, but not limited to, election of officers, participation in other corporations, trading of shareholder's interests, increase of capital stock or authorized capital, approval of business plans and its amendments, modification of by-laws, issue of securities, sale or encumbrance of the company's permanent assets, agreements with related persons and investments in new capacity production; and XVI - to approve the position to be observed by the representative of the Company in Boards of Directors or other deliberative bodies, of companies in which the Company holds a controlling interest, but not holds the control solely; of affiliated corporations; and of corporations in which the Company has a stockholder's interest with respect to relevant matters, such as, but not limited to, election of officers, participation in other corporations, trading of shareholder's interests, increase of capital stock or authorized capital, approval of business plans and its amendments, modification of by-laws, issue of securities, sale or encumbrance of the company's permanent assets, agreements with related persons and investments in new capacity production; and 61 18.01 - BYLAWS XVII - the final portion of the item VII of this article shall not be applicable if it is a Company in which the Company holds a controlling interest, but not holds the control solely, in such case, it shall be necessary the previous approval of the Board of Directors to grant any guarantees or security interests. Article 17: The Board of Directors will hold meetings whenever required by the interests of the company, called by the President, Vice-President in the exercise of the Presidency or by at least 3 (three) of its Members. The decisions shall be taken by majority of votes, with the attendance of more than half of its Members. First Paragraph: The meetings will be called by letter or telegram, with at least 5 (five) days of advance notice. Second Paragraph: The Officers will attend the meetings of the Board of Directors, whenever called to do so. Third Paragraph: The President may invite a Member of the Board of Directors to act as secretary to the meetings. Article 18: In the event that an office in the Board of Directors becomes vacant the respective alternate will be called and in the absence of the latter, a substitute will be appointed by the other members of the Board and will perform the respective duties until the next General Stockholders Meeting is held. Sole Paragraph: The successors that are elected shall complete the term of office of their respective predecessors. Article 19: The following specific duties are incumbent upon the President or Vice-President in the exercise of the Presidency : 1. to chair the General Stockholders Meetings; 2. to call and chair the Board of Directors Meetings; 3. to supervise the administrative services of the Board; 4. to organize and have the agenda of each meeting distributed, as well as the necessary information transmitted to the members of the Board of Directors, at least 5 (five) working days in advance of the date of each meeting. 62 18.01 - BYLAWS SECTION II BOARD OF OFFICERS Article 20: The Board of Officers shall be constituted by a minimum of 2 (two) and a maximum of 8 (eight) members, shareholders or otherwise, resident in the country, one the Officer-President and the remainder Officers, one among them, if so previously appointed by the Board of Directors, may have the title of Officer-Vice-President and, in addition to his permanent duties shall substitute the Officer-President in his temporary impediments and shall succeed him in the event of vacancy, until the Board of Directors elects a substitute to complete the term of office of the substituted officer. First Paragraph: The members of the Board of Officers shall be elected by the Board of Directors for a 3 (three) year term of office, may be reelected and will remain in office until the installation of their successors. Second Paragraph: The installation of the Officers will be through an Installation Record entered into the Book of Minutes of the Board of Officers Meetings. Article 21: The Board of Officers shall have full powers to administrate and manage company business, to perform all the acts and duties of all the operations related to the purpose of the Corporation, provided the guidance and decisions of the Board of Directors and the General Stockholders Meeting are complied with. Sole Paragraph: Subject to the provisions of Item VII under Article 16, the Board of Officers by collective decision may authorize the alienation of chattels and equipment that have become nonserviceable, unnecessary or obsolete. Article 22: It is incumbent upon the Officer-President to perform executive duties of the Corporation, with responsibilities of organizing, coordinating and supervising the activities of the other Officers, ensuring that the deliberations and guidance determined by the General Stockholders Meetings and Board of Directors are faithfully observed. First Paragraph: In addition, the following specific duties are also incumbent upon the Officer-President: I - to call and chair the Board of Officers Meetings; II - to keep the Board of Directors informed about the activities of the Corporation. 63 18.01 - BYLAWS Second Paragraph: The other members of the Board of Officers shall have the duties assigned to them by the Board of Directors upon proposal of the Officer-President. Article 23: The provisions of Item I under Article 2 and under Items VII and XIII to XV under Article 16 of these Bylaws complied with, the members of the Board of Officers, always acting jointly in sets of two, have the responsibility of, actively and passively, representing the Corporation, in judicature or thereout, including in respect of the alienation or encumbrance of chattels of the permanent assets and the granting waivers to the obligations of third parties to the Corporation. First Paragraph: To carry out juridical acts in general the Corporation may also be represented by 01 (one) Officer jointly with 01 (one) attorney in fact or by 02 (two) attorneys in fact with special powers. Second Paragraph: The powers of attorney shall carry the signatures of 02 (two) Officers and shall precisely contain the powers being granted and, with the exception of those with ad judicia clauses, shall not be valid for more than one year. Third Paragraph: For acts of representation before federal, state and municipal public entities, government agencies, public corporations, mixed economy corporations, grantees and licensees of public utilities; in acts that do not result in obligations for the Company or in the waiver of obligations of third parties to the Company; in carrying out fiscal and social security obligations; for the preservation of its rights in administrative or any other kind of processes; in endorsing checks or credit in the bank accounts of the Company; in the handling of the checking accounts within the range of the program of purchases of small amounts, up to the limit corresponding to 03 (three) minimum salaries; and in acts that refer to the relations of the Company with its employees, the Company may be represented by 01 (one) Officer only or by 01 (one) attorney in fact only with specific powers. Fourth Paragraph: To act in a jurisdiction beyond the limits of its main office, authorized according to these Bylaws, the Corporation may be represented by 01 (one) Officer only or by 01 (one) attorney in fact only with explicit powers to carry out the specific act, provided this representative is appointed by a joint decision of the Board of Officers. 64 18.01 - BYLAWS Article 24: In the event that an office in the Board of Officers becomes vacant, the Board of Directors shall elect a substitute to complete the remaining period of the term of office of the substituted member. Sole Paragraph: With the exception of the provisions under Article 20, during the temporary absences and impediments of any Officer, he shall be substituted for by the Officer-President or by any other Officer he appoints. Pursuant to this paragraph, the substitutes shall perform their duties cumulative with those of the substituted Officer until the latter resumes his duties. Article 25: The Board of Officers shall hold meetings whenever the interests of the Corporation so require, in the main office or in the place informed in the notification, the Officer-President or the Officer-Vice-President must be present. The decisions, registered in the minutes, shall be taken by the absolute majority of votes of the attendees, the Officer-President or Officer-Vice-President in addition to their individual vote, shall cast the deciding vote. CHAPTER V FINANCIAL BOARD Article 26: The Corporation shall have a permanent Financial Board, constituted from 3 (three) to 5 (five) permanent members and equal number alternates, which shall be governed by the applicable laws. CHAPTER VI FISCAL YEAR Article 27: The Fiscal Year shall coincide with the calendar year. On December 31st of every year the balance sheet shall be set out, complying with the applicable laws, and after establishing the reserves, amortizations and depreciations determined, or permitted, by law, the following shall be deducted from the net profits earned: I - 5% (five per cent) to constitute the legal reserve fund, until its amount reaches 20% (twenty per cent) of the capital stock; II - 25% (twenty five per cent), minimum, for the payment of the compulsory dividend to stockholders, calculated on the amount of the net profit of the fiscal year adjusted pursuant to the law and complying with the priority assured to the preferred shares. 65 18.01 - BYLAWS First Paragraph: The balance remaining shall be used according to the decision of the General Stockholders Meeting on proposal by the Board of Directors, and if it is in session, the Financial Board shall give its recommendation. Second Paragraph: The Board of Directors may determine the setting out of a semiannual balance sheet or a shorter period, and the distribution of intermediate dividends, for the account of the profits obtained, earned surplus or the profit reserves already set up. CHAPTER VI GENERAL PROVISIONS Article 28: In order for the Corporation to comply with stockholders agreements, the latter have to be filed in the main office of the former, and upon request from the interested, parties may be entered in the respective records and in the stock certificates. Article 29: The Corporation shall maintain a permanent department of Technological Research and Development, with specific budget resources, according to annual or pluriannual programs. Article 30: The Corporation shall maintain a social work service for its employees, with specific budget resources, according to annual or pluriannual programs. Article 31: The Corporation shall be liquidated as provided for in the law or as a result of a decision of the General Stockholders Meeting. Sole Paragraph: It is the responsibility of the General Stockholders Meeting to determine the manner by which the liquidation shall occur, and the Board of Directors, who shall remain in office, shall appoint the liquidator. Pursuant to the law, the operation of the Financial Board shall depend upon request from the shareholders. 66 18.01 - BYLAWS CHAPTER VIII TEMPORARY PROVISIONS Article 32: Pursuant to the terms of Article 172 of Law number 6,404/76 of December 15th, 1976, the right of preference assured to stockholders under the terms of Article 11 of these Bylaws shall not apply to the increase of the capital stock to be carried out in 1992, by public underwriting in Brazil and simultaneous issue of American Depositary Receipts (ADR) abroad, nor to the subsequent additional increase, which will be carried out to meet the option to be granted to the underwriters of mentioned increase, pursuant to the usual practice in the international market, to an amount not higher than 15% (fifteen percent) of its respective value. Article 33: It shall be the responsibility of the Board of Directors to deliberate about the aforementioned Article and to effect all the other necessary acts for the referred capital stock increases, according to the terms of Article 16, Item VI of these Bylaws, mentioned capital stock increases may be effected independently of the prior proportion between the different types and classes of shares, and the provisions of Article 5, Third Paragraph shall not apply to referred capital stock increases. vvvvvv Identical to the original. Transcribed from the competent book. (Signed) - José Luiz Braga - Legal Manager. 67 19.0- SUBSIDIARIES Aracruz Trading S.A. 19.06 .01- BALANCE SHEET  ASSET THOUSAND OF R$ 000 1  CODE 2  DESCRIPTION 3  DATE  12/31/2006 4  DATE  12/31/2005 5  DATE  12/31/2004 1 TOTAL ASSETS 348 28,140 56,398 1.1 CURRENT ASSETS 348 17,708 49,407 1.1.1 CASH AND CASH EQUIVALENTS 348 1,927 519 1.1.1.1 BOX AND BANKS 241 171 519 1.1.1.2 FINANCIAL APPLICATIONS 107 1,756 0 1.1.2 CREDITS 0 5,665 37,526 1.1.3 INVENTORIES 0 9,925 11,271 1.1.4 OTHERS 0 191 91 1.2 CURRENT NOT ASSETS 0 10,432 6,991 1.2.1 LONG-TERM ASSETS 0 7,651 3,736 1.2.1.1 CREDITS 0 0 0 1.2.1.2 ACCOUNTS RECEIVABLE  RELATED PARTIES 0 7,651 3,736 1.2.1.2.1 FROM AFFILIATES 0 7,651 3,736 1.2.1.2.2 FROM SUBSIDIARIES 0 0 0 1.2.1.3 OTHERS 0 0 0 1.2.2 FIXED ASSETS 0 2,781 3,255 1.2.2.1 INVESTMENTS 0 2,781 3,255 1.2.2.1.1 IN AFFILIATES 0 0 0 1.2.2.1.2 IN SUBSIDIARIES 0 0 0 1.2.2.2 PROPERTY, PLANT AND EQUIPMENT 0 0 0 1.2.2.4 DEFERRED CHARGES 0 0 0 68 19.0- SUBSIDIARIES Aracruz Trading S.A. 19.06.02  - BALANCE SHEET  LIABILITY THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2006 4  DATE  12/31/2005 5  DATE  12/31/2004 2 TOTAL LIABILITIES 348 28,140 56,398 2.1 CURRENT LIABILITIES 8 4,612 4,441 2.1.1 LOANS AND FINANCING 0 0 0 2.1.2 DEBENTURES 0 0 0 2.1.3 SUPPLIERS (6) 4,606 3,835 2.1.4 TAXES 0 0 0 2.1.5 DIVIDENDS PAYABLE 0 0 0 2.1.6 PROVISIONS 0 0 0 2.1.7 LOANS FROM RELATED PARTIES 14 6 606 2.1.8 OTHERS 0 0 0 2.2 LONG-TERM LIABILITIES 0 0 0 2.2.1 LOANS AND FINANCING 0 0 0 2.2.2 DEBENTURES 0 0 0 2.2.3 PROVISION 0 0 0 2.2.4 LOANS FROM RELATED PARTIES 0 0 0 2.2.5 OTHERS 0 0 0 2.4 STOCKHOLDERS EQUITY 340 23,528 51,957 2.4.1 PAID-IN CAPITAL 208 228 259 2.4.2 CAPITAL RESERVES 0 0 0 2.4.3 REVALUATION RESERVE 0 0 0 2.4.3.1 OWN ASSETS 0 0 0 2.4.3.2 SUBSIDIARIES / AFFILIATES 0 0 0 2.4.4 REVENUE RESERVES 0 0 0 2.4.4.1 LEGAL 0 0 0 2.4.4.2 STATUTORY 0 0 0 2.4.4.3 FOR CONTINGENCIES 0 0 0 2.4.4.4 UNREALIZED INCOME 0 0 0 2.4.4.5 FOR INVESTMENTS 0 0 0 2.4.4.6 SPECIAL FOR NON-DISTRIBUTED 0 0 0 DIVIDENDS 2.4.4.7 OTHER UNREALIZED INCOME 0 0 0 2.4.5 RETAINED EARNINGS 132 23,300 51,698 69 19.0- SUBSIDIARIES Aracruz Trading S.A. 19.07  STATEMENT OF CHANGES IN FINANCIAL POSITION  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  FROM : 01/01/2/31/2005 4  FROM : 01/01/2/31/2004 5  FROM : 01/01/2/31/2003 3.1 GROSS SALES AND SERVICES REVENUE 9,783 119,419 750,555 3.2 SALES TAXES AND OTHER DEDUCTIONS (270) (13,801) (48,846) 3.3 NET SALES REVENUE 9,513 105,618 701,709 3.4 COST OF GOODS SOLD (9,924) (73,507) (625,064) 3.5 GROSS PROFIT (411) 32,111 76,645 3.6 OPERATING (EXPENSES) INCOME 543 (8,811) (2,947) 3.6.1 SELLING (1,695) (8,796) (21,112) 3.6.2 GENERAL AND ADMINISTRATIVE (28) (210) (2,689) 3.6.3 FINANCIAL 50 (1,386) 73 3.6.3.1 FINANCIAL INCOME 1,764 2,358 697 3.6.3.2 FINANCIAL EXPENSES (1,714) (3,744) (624) 3.6.4 OTHER OPERATING INCOME 11,966 120,646 622,812 3.6.5 OTHER OPERATING EXPENSES (9,783) (119,384) (624,424) 3.6.6 EQUITY IN THE RESULTS OF SUBSIDIARIES 33 319 393 3.7 OPERATING INCOME (LOSS) 132 23,300 51,698 3.8 NON-OPERATING (EXPENSES) INCOME 0 0 0 3.8.1 INCOME 0 0 0 3.8.2 EXPENSES 0 0 0 3.9 INCOME(LOSS) BEFORE INCOME TAXES AND MANAGEMENT REMUNERATION 132 23,300 51,698 3.10 INCOME TAX AND SOCIAL CONTRIBUTION 0 0 0 3.11 DEFERRED INCOME TAX ES 0 0 0 3.12 MANAGEMENT REMUNERATION AND STATUORY APPROPRIATIONS 0 0 0 3.12.1 REMUNERATION 0 0 0 3.12.2 APPROPRIATIONS 0 0 0 3.15 NET INCOME (LOSS) FOR THE PERIOD 132 23,300 51,698 7 7 7 CAPITAL STOCK-QUANTITY (THOUSANDS) 7,697,000 7,697,000 7,697,000 EARNINGS PER SHARE 0,00002 0,00303 0,00672 LOSS PER SHARE - - - 70 19.0- SUBSIDIARIES Aracruz Celuose (USA), Inc. 19.06 .01- - BALANCE SHEET  ASSET  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2006 4  DATE  12/31/2005 5  DATE  12/31/2004 1 TOTAL ASSETS 432,330 357,421 336,482 1.1 CURRENT ASSETS 432,253 357,366 336,393 1.1.1 CASH AND CASH EQUIVALENTS 22,813 10,290 6,691 1.1.2 CREDITS 236,199 200,262 202,859 1.1.3 INVENTORIES 171,578 142,614 126,139 1.1.4 OTHERS 1,663 4,200 704 1.2 CURRENT NOT ASSETS 1.2.1 LONG-TERM ASSETS 0 0 0 1.2.1.2 CREDITS 0 0 0 1.2.1.2.1 ACCOUNTS RECEIVABLE  RELATED PARTIES 0 0 0 1.2.1.2.2 FROM AFFILIATES 0 0 0 1.2.1.2.3 FROM SUBSIDIARIES 0 0 0 1.2.1.3 OTHERS 0 0 0 1.2.2 FIXED ASSETS 77 55 89 1.2.2.1 INVESTMENTS 0 0 0 1.2.2.1.1 IN AFFILIATES 0 0 0 1.2.2.1.2 IN SUBSIDIARIES 0 0 0 1.2.2.1.3 OTHER COMPANIES 0 0 0 1.2.2.2 PROPERTY, PLANT AND EQUIPMENT 77 55 89 1.2.2.3 DEFERRED CHARGES 0 0 0 71 19.0- SUBSIDIARIES Aracruz Celuose (USA), Inc. 19.06.02  BALANCE SHEET  LIABILITY THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2006 4  DATE  12/31/2005 5  DATE  12/31/2004 2 TOTAL LIABILITIES 432,330 357,421 336,482 2.1 CURRENT LIABILITIES 420,181 345,703 324,183 2.1.1 LOANS AND FINANCING 0 0 0 2.1.2 DEBENTURES 0 0 0 2.1.3 SUPPLIERS 415,894 345,167 323,572 2.1.4 TAXES 0 0 0 2.1.5 DIVIDENDS PAYABLE 866 536 430 2.1.6 PROVISIONS 0 0 0 2.1.7 LOANS FROM RELATED PARTIES 3,421 0 181 2.1.8 OTHERS 0 0 0 2,2 NOT CURRENT LIABILITIES 2.2.1 LONG-TERM LIABILITIES 0 0 0 2.2.1.1 LOANS AND FINANCING 0 0 0 2.2.1.2 DEBENTURES 0 0 0 2.2.1.3 PROVISION 0 0 0 2.2.1.4 LOANS FROM RELATED PARTIES 0 0 0 2.2.1.5 OTHERS 0 0 0 2.4 STOCKHOLDERS EQUITY 12,149 11,718 12,299 2.4.1 PAID-IN CAPITAL 428 468 531 2.4.2 CAPITAL RESERVES 0 0 0 2.4.3 REVALUATION RESERVE 0 0 0 2.4.3.1 OWN ASSETS 0 0 0 2.4.3.2 SUBSIDIARIES / AFFILIATES 0 0 0 2.4.4 REVENUE RESERVES 0 0 0 2.4.4.1 LEGAL 0 0 0 2.4.4.2 STATUTORY 0 0 0 2.4.4.3 FOR CONTINGENCIES 0 0 0 2.4.4.4 UNREALIZED INCOME 0 0 0 2.4.4.5 FOR INVESTMENTS 0 0 0 2.4.4.6 SPECIAL FOR NON-DISTRIBUTED 0 0 0 DIVIDENDS 2.4.4.7 OTHER UNREALIZED INCOME 0 0 0 2.4.5 RETAINED EARNINGS 11,721 11,250 11,768 72 19.0- SUBSIDIARIES Aracruz Celuose (USA), Inc. 19.07  STATEMENT OF CHANGES IN FINANCIAL POSITION  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  FROM : 01/01/2/31/2006 4  FROM : 01/01/2/31/2005 5  FROM : 01/01/2/31/2004 3.1 GROSS SALES AND SERVICES REVENUE 1,437,931 1,321,955 1,338,127 3.2 SALES TAXES AND OTHER DEDUCTIONS (239,856) (205,302) (209,196) 3.3 NET SALES REVENUE 1,198,075 1,116,653 1,128,931 3.4 COST OF GOODS SOLD (1,165,360) (1,083,708) (1,093,399) 3.5 GROSS PROFIT 32,715 32,945 35,532 3.6 OPERATING (EXPENSES) INCOME (30,273) (30,754) (34,218) 3.6.1 SELLING (27,224) (26,269) (30,556) 3.6.2 GENERAL AND ADMINISTRATIVE (2,429) (1,826) (2,116) 3.6.3 FINANCIAL (618) (2,659) (137) 3.6.3.1 FINANCIAL INCOME (32,126) (48,599) (34,351) 3.6.3.2 FINANCIAL EXPENSES 31,508 45,940 34,214 3.6.4 OTHER OPERATING INCOME 0 0 0 3.6.5 OTHER OPERATING EXPENSES (2) 0 (1,409) 3.6.6 EQUITY IN THE RESULTS OF SUBSIDIARIES 0 0 0 3.7 OPERATING INCOME (LOSS) 2,442 2,191 1,314 3.8 NON-OPERATING (EXPENSES) INCOME 0 0 0 3.8.1 INCOME 0 0 0 3.8.2 EXPENSES 0 0 0 3.9 INCOME(LOSS) BEFORE INCOME TAXES AND MANAGEMENT REMUNERATION 2,442 2,191 1,314 3.10 INCOME TAX AND SOCIAL CONTRIBUTION (997) (1,318) (652) 3.11 DEFERRED INCOME TAX ES 0 0 0 3.12 MANAGEMENT REMUNERATION AND STATUORY APPROPRIATIONS 0 0 0 3.12.1 REMUNERATION 0 0 0 3.12.2 APPROPRIATIONS 0 0 0 3.15 NET INCOME (LOSS) FOR THE PERIOD 1,445 873 662 CAPITAL STOCK-QUANTITY (THOUSANDS) 200,000 200,000 200,000 EARNINGS PER SHARE 0,00723 0,00437 0,00331 LOSS PER SHARE - - - 73 19.0- SUBSIDIARIES Mucuri Agroflorestal S.A 19.06 .01- - BALANCE SHEET  ASSET THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2006 4  DATE  12/31/2005 5  DATE  12/31/2004 1 TOTAL ASSETS 76,224 75,541 70,931 1.1 CURRENT ASSETS 0 0 0 1.1.1 CASH AND CASH EQUIVALENTS 0 0 0 1.1.2 CREDITS 0 0 0 1.1.3 INVENTORIES 0 0 0 1.1.4 OTHERS 0 0 0 1.2 CURRENT NOT ASSETS 1.2.1 LONG-TERM ASSETS 0 0 0 1.2.1.1 CREDITS 0 0 0 1.2.1.2 ACCOUNTS RECEIVABLE  RELATED PARTIES 0 0 0 1.2.1.2.1 FROM AFFILIATES 0 0 0 1.2 1.2.2 FROM SUBSIDIARIES 0 0 0 1.2.1.2.3 OTHERS 0 0 0 1.2.1.3 OTHERS 0 0 0 1.2.2 FIXED ASSETS 76,224 75,541 70,931 1.2.2.1 INVESTMENTS 0 0 0 1.2.2.1.1 IN AFFILIATES 0 0 0 1.2.2.1.2 IN SUBSIDIARIES 0 0 0 1.2.2.1.3 OTHER COMPANIES 0 0 0 1.2.2.2 PROPERTY, PLANT AND EQUIPMENT 76,224 75,541 70,931 1.2.2.4 DEFERRED CHARGES 0 0 0 74 19.0- SUBSIDIARIES Mucuri Agroflorestal S.A 19.06.02  BALANCE SHEET  LIABILITY THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2006 4  DATE  12/31/2005 5  DATE  12/31/2004 2 TOTAL LIABILITIES 76,224 75,541 70,931 2.1 CURRENT LIABILITIES 6,049 5,366 756 2.1.1 LOANS AND FINANCING 0 0 0 2.1.2 DEBENTURES 0 0 0 2.1.3 SUPPLIERS 0 0 0 2.1.4 TAXES 0 0 0 2.1.5 DIVIDENDS PAYABLE 0 0 0 2.1.6 PROVISIONS 0 0 0 2.1.7 LOANS FROM RELATED PARTIES 6,049 5,329 756 2.1.8 OTHERS 0 0 0 2.2 LONG-TERM LIABILITIES 0 0 0 2.2.1 LOANS AND FINANCING 0 0 0 2.2.2 DEBENTURES 0 0 0 2.2.3 PROVISION 0 0 0 2.2.4 LOANS FROM RELATED PARTIES 0 0 0 2.2.5 OTHERS 0 0 0 2.4 STOCKHOLDERS EQUITY 70,175 70,175 70,175 2.4.1 PAID-IN CAPITAL 72,300 72,300 72,300 2.4.2 CAPITAL RESERVES 0 0 0 2.4.3 REVALUATION RESERVE 0 0 0 2.4.3.1 OWN ASSETS 0 0 0 2.4.3.2 SUBSIDIARIES / AFFILIATES 0 0 0 2.4.4 REVENUE RESERVES 0 0 0 2.4.4.1 LEGAL 0 0 0 2.4.4.2 STATUTORY 0 0 0 2.4.4.3 FOR CONTINGENCIES 0 0 0 2.4.4.4 UNREALIZED INCOME 0 0 0 2.4.4.5 FOR INVESTMENTS 0 0 0 2.4.4.6 SPECIAL FOR NON-DISTRIBUTED 0 0 0 DIVIDENDS 2.4.4.7 OTHER UNREALIZED INCOME 0 0 0 2.4.5 RETAINED EARNINGS (2,125) (2,125) (2,125) 75 19.0- SUBSIDIARIES Portocel - Terminal Especializado de Barra do Riacho 19.06 .01- - BALANCE SHEET  ASSET THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2006 4  DATE  12/31/2005 5  DATE  12/31/2004 1 TOTAL ASSETS 124,270 7,867 5,568 1.1 CURRENT ASSETS 118,759 5,964 4,306 1.1.1 CASH AND CASH EQUIVALENTS 109,966 3,043 2,873 1.1.2 CREDITS 3,932 2,729 1,368 1.1.3 INVENTORIES 0 0 0 1.1.4 OTHERS 4,861 192 65 1,2 CURRENT NOT ASSETS 5,511 1,903 1,262 1.2.1 LONG-TERM ASSETS 1,190 1,258 505 1.2.1.1 CREDITS 1,190 704 425 1.2.1.1.1 DEFERRED TAXES 1,190 704 396 1.2.1.1.2 TAXES 0 0 29 1.2.1.2 ACCOUNTS RECEIVABLE  RELATED PARTIES 0 0 0 1.2.1.2.1 FROM AFFILIATES 0 0 0 1.2.1.2.2 FROM SUBSIDIARIES 0 0 0 1.2.1.2.3 OTHERS 0 0 0 1.2.1.3 OTHERS 0 554 80 1.2.1.3.1 ESCROW DEPOSITS 0 554 80 1.2.2 FIXED ASSETS 4,321 645 757 1.2.2.1 INVESTMENTS 20 20 20 1.2.2.1.1 IN AFFILIATES 0 0 0 1.2.2.1.2 IN SUBSIDIARIES 0 0 0 1.2.2.1.3 OTHER INVESTMENTS 20 20 20 1.2.2.2 PROPERTY, PLANT AND EQUIPMENT 4,301 625 737 1.2.2.3 DEFERRED CHARGES 0 0 0 76 19.0- SUBSIDIARIES Portocel - Terminal Especializado de Barra do Riacho 19.06.02  BALANCE SHEET  LIABILITY THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2006 4  DATE  12/31/2005 5  DATE  12/31/2004 2 TOTAL LIABILITIES 124,270 7,867 5,568 2.1 CURRENT LIABILITIES 12,696 4,079 2,216 2.1.1 LOANS AND FINANCING 6,727 0 0 2.1.2 DEBENTURES 0 0 0 2.1.3 SUPPLIERS 1,230 1,564 467 2.1.4 TAXES 2,493 494 301 2.1.5 DIVIDENDS PAYABLE 0 0 0 2.1.6 PROVISIONS 1,919 1,162 1,092 2.1.6.1 VACATION AND 13rd SALARY 1,919 1,162 1,092 2.1.7 LOANS FROM RELATED PARTIES 327 859 356 2.1.8 OTHERS 0 0 0 2.1.8.1 PROPOSED DIVIDENDS 0 0 0 2.1.8.2 OTHERS 0 0 0 2.2 NOT CURRENT LIABILITIES 107,697 2,158 1,762 2.2.1 LONG-TERM LIABILITIES 107,697 2,158 1,762 2.2.1.1 LOANS AND FINANCING 104,460 0 0 2.2.1.2 DEBENTURES 0 0 0 2.2.1.3 PROVISION 2,684 2,133 1,733 2.2.1.3.1 TAX CONTINGENCIES 0 233 233 2.2.1.3.2 LABOR CONTINGENCIES 2,684 1,900 1,500 2.2.1.4 LOANS FROM RELATED PARTIES 0 0 0 2.2.1.5 OTHERS 553 25 29 2.2.1.5.1 OTHERS 82 0 0 2.2.1.5.2 TAX TO PAY 471 0 0 2.4 STOCKHOLDERS EQUITY 3,877 1,630 1,590 2.4.1 PAID-IN CAPITAL 1,573 1,573 1,248 2.4.2 CAPITAL RESERVES 132 19 17 2.4.3 REVALUATION RESERVE 0 0 0 2.4.3.1 OWN ASSETS 0 0 0 2.4.4 REVENUE RESERVES 0 0 0 2.4.4.1 LEGAL 0 0 0 2.4.4.2 STATUTORY 0 0 0 2.4.4.3 FOR CONTINGENCIES 0 0 0 2.4.4.4 UNREALIZED INCOME 0 0 0 2.4.4.5 FOR INVESTMENTS 0 0 0 2.4.5 RETAINED EARNINGS 2,172 38 325 77 19.0- SUBSIDIARIES Portocel - Terminal Especializado de Barra do Riacho 19.07  STATEMENT OF CHANGES IN FINANCIAL POSITION  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  FROM : 01/01/2/31/2006 4  FROM : 01/01/2/31/2005 5  FROM : 01/01/2/31/2004 3.1 GROSS SALES AND SERVICES REVENUE 41,347 25,611 17,831 3.2 SALES TAXES AND OTHER DEDUCTIONS (4,800) (3,431) (2,463) 3.3 NET SALES REVENUE 36,547 22,180 15,368 3.4 COST OF GOODS SOLD (24,525) (16,557) (10,917) 3.5 GROSS PROFIT 12,022 5,623 4,451 3.6 OPERATING (EXPENSES) INCOME (8,291) (5,589) (4,366) 3.6.1 SELLING 0 0 0 3.6.2 GENERAL AND ADMINISTRATIVE (8,253) (5,963) (4,654) 3.6.3 FINANCIAL 10 377 286 3.6.3.1 FINANCIAL INCOME 489 499 393 3.6.3.2 FINANCIAL EXPENSES (479) (122) (107) 3.6.4 OTHER OPERATING INCOME 0 0 2 3.6.5 OTHER OPERATING EXPENSES (48) (3) 0 3.6.6 EQUITY IN THE RESULTS OF SUBSIDIARIES 0 0 0 3.7 OPERATING INCOME (LOSS) 3,731 34 85 3.8 NON-OPERATING (EXPENSES) INCOME 0 27 28 3.8.1 INCOME 0 50 43 3.8.2 EXPENSES 0 (23) (15) 3.9 INCOME(LOSS) BEFORE INCOME TAXES AND MANAGEMENT REMUNERATION 3,731 61 113 3.10 INCOME TAX AND SOCIAL CONTRIBUTION (1,484) (21) (89) 3.11 DEFERRED INCOME TAX ES 0 0 0 3.12 MANAGEMENT REMUNERATION AND STATUORY APPROPRIATIONS 0 0 0 3.12.1 REMUNERATION 0 0 0 3.12.2 APPROPRIATIONS 0 0 0 3.15 NET INCOME (LOSS) FOR THE PERIOD 2,247 40 24 CAPITAL STOCK-QUANTITY (THOUSANDS) 7,781 7,781 7,781 EARNINGS PER SHARE 0,28878 0,00514 0,00308 LOSS PER SHARE - - - 78 19.0- SUBSIDIARIES Aracruz Produtos de Madeira S.A. 19.06 .01- - BALANCE SHEET  ASSET THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2006 4  DATE  12/31/2005 5  DATE  12/31/2004 1 TOTAL ASSETS 64,498 67,089 62,040 1.1 CURRENT ASSETS 24,368 22,580 19,037 1.1.1 CASH AND CASH EQUIVALENTS 1,192 900 74 1.1.2 CREDITS 10,389 6,755 7,537 1.1.2.1 ACCOUNTS RECEIVABLE FROM CUSTOMERS 7,433 3,952 5,347 1.1.2.2 CREDITS OTHERS 2,956 2,803 2,190 1.1.3 INVENTORIES 12,681 14,790 10,971 1.1.4 OTHERS 106 135 455 1.2 CURRENT NOT ASSETS 40,130 44,509 43,003 1.2.1 LONG-TERM ASSETS 278 370 43 1.2.1.1 CREDITS 278 370 30 1.2.1.1.1 TAXES 278 370 30 1.2.1.2 ACCOUNTS RECEIVABLE  RELATED PARTIES 0 0 0 1.2.1.2.1 FROM AFFILIATES 0 0 0 1.2.1.2.2 FROM SUBSIDIARIES 0 0 0 1.2.1.2.3 OTHERS 0 0 0 1.2.1.3 OTHERS 0 0 13 1.2.1.3.1 ESCROW DEPOSITS 0 0 13 1.2.2 FIXED ASSETS 39,852 44,139 42,960 1.2.2.1 INVESTMENTS 0 0 0 1.2.2.1.1 IN AFFILIATES 0 0 0 1.2.2.1.2 IN SUBSIDIARIES 0 0 0 1.2.2.1.3 OTHER COMPANIES 0 0 0 1.2.2.2 PROPERTY, PLANT AND EQUIPMENT 37,057 40,313 38,103 1.2.2.3 DEFERRED CHARGES 2,795 3,826 4,857 79 19.0- SUBSIDIARIES Aracruz Produtoss de Madeira S.A. 19.06.02  BALANCE SHEET  LIABILITY THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2006 4  DATE  12/31/2005 5  DATE  12/31/2004 2 TOTAL LIABILITIES 64,498 67,089 62,040 2.1 CURRENT LIABILITIES 5,510 6,281 6,211 2.1.1 LOANS AND FINANCING 0 01,138 0 2.1.2 DEBENTURES 0 0 0 2.1.3 SUPPLIERS 4,489 4,276 1,660 2.1.4 TAXES 268 255 1,039 2.1.5 DIVIDENDS PAYABLE 0 0 0 2.1.6 PROVISIONS 609 493 423 2.1.6.1 VACATION AND 13rd SALARY 609 493 423 2.1.7 LOANS FROM RELATED PARTIES 0 0 2,961 2.1.8 OTHERS 144 119 128 2.2 LONG-TERM LIABILITIES 0 0 0 2.2.1 LOANS AND FINANCING 0 0 0 2.2.2 DEBENTURES 0 0 0 2.2.3 PROVISION 0 0 0 2.2.4 LOANS FROM RELATED PARTIES 0 0 0 2.2.5 OTHERS 0 0 0 2.4 STOCKHOLDERS EQUITY 58,988 60,808 55,829 2.4.1 PAID-IN CAPITAL 145,655 145,655 130,940 2.4.2 CAPITAL RESERVES 0 0 0 2.4.3 REVALUATION RESERVE 0 0 0 2.4.3.1 OWN ASSETS 0 0 0 2.4.3.2 SUBSIDIARIES / AFFILIATES 0 0 0 2.4.4 REVENUE RESERVES 0 0 0 2.4.4.1 LEGAL 0 0 0 2.4.4.2 STATUTORY 0 0 0 2.4.4.3 FOR CONTINGENCIES 0 0 0 2.4.4.4 UNREALIZED INCOME 0 0 0 2.4.4.5 FOR INVESTMENTS 0 0 0 2.4.4.6 SPECIAL FOR NON-DISTRIBUTED 0 0 0 DIVIDENDS 2.4.4.7 OTHER UNREALIZED INCOME 0 0 0 2.4.5 RETAINED EARNINGS (86,667) (84,847) (75,111) 80 19.0- SUBSIDIARIES Aracruz Produtoss de Madeira S.A. 19.07  STATEMENT OF CHANGES IN FINANCIAL POSITION  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  FROM : 01/01/2/31/2006 4  FROM : 01/01/2/31/2005 5  FROM : 01/01/2/31/2004 3.1 GROSS SALES AND SERVICES REVENUE 35,477 29,319 31,447 3.2 SALES TAXES AND OTHER DEDUCTIONS (2,277) (2,965) (2,903) 3.3 NET SALES REVENUE 33,200 26,354 28,544 3.4 COST OF GOODS SOLD (29,527 (29,097) (33,092) 3.5 GROSS PROFIT 3,673 (2,743) (4,548) 3.6 OPERATING (EXPENSES) INCOME (5,433) (6,993) (3,816) 3.6.1 SELLING (2,257) (1,489) (1,637) 3.6.2 GENERAL AND ADMINISTRATIVE (3,864) (3,786) (1,808) 3.6.3 FINANCIAL (18) (222) (437) ()6.3.1 FINANCIAL INCOME 113 178 247 3.6.3.2 FINANCIAL EXPENSES (131) (400) (684) 3.6.4 OTHER OPERATING INCOME 2 3 138 3.6.5 OTHER OPERATING EXPENSES 704 (1,499) (72) 3.6.6 EQUITY IN THE RESULTS OF SUBSIDIARIES 0 0 0 3.7 OPERATING INCOME (LOSS) (1,760) (9,736) (8,364) 3.8 NON-OPERATING (EXPENSES) INCOME (61) 0 0 3.8.1 INCOME 0 0 0 3.8.2 EXPENSES (61) 0 0 3.9 INCOME(LOSS) BEFORE INCOME TAXES AND MANAGEMENT REMUNERATION (1,821) (9,736) (8,364) 3.10 INCOME TAX AND SOCIAL CONTRIBUTION 0 0 0 3.11 DEFERRED INCOME TAX ES 0 0 0 3.12 MANAGEMENT REMUNERATION AND STATUORY APPROPRIATIONS 0 0 0 3.12.1 REMUNERATION 0 0 0 3.12.2 APPROPRIATIONS 0 0 0 3.15 NET INCOME (LOSS) FOR THE PERIOD (1,821) (9,736) (8,364) CAPITAL STOCK-QUANTITY (THOUSANDS) 44 44 44 EARNINGS PER SHARE LOSS PER SHARE (41,38636) (221,27273) (190,09091) 81 19.0- SUBSIDIARIES Veracel Celulose S.A. 19.06 .01- - BALANCE SHEET  ASSET THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2006 4  DATE  12/31/2005 5  DATE  12/31/2004 1 TOTAL ASSETS 1,839,458 1,817,609 1,470,267 1.1 CURRENT ASSETS 144,624 160,043 99,409 1.1.1 CASH AND CASH EQUIVALENTS 401 333 78,306 1.1.2 CREDITS 69,416 88,991 10,096 1.1.2.1 ACCOUNTS RECEIVABLE FROM CUSTOMERS 54,096 79,070 10,096 1.1.2.2 CREDITS OTHERS 15,320 9,921 0 1.1.3 INVENTORIES 66,649 63,099 5,824 1.1.4 OTHERS 8,158 7,620 5,183 1.2 CURRENT NOT ASSETS 1,694,834 1,657,566 1,370,858 1.2.1 LONG-TERM ASSETS 147,253 85,248 40,181 1.2.1.1 CREDITS 91,034 39,523 19,415 1.2.1.1.1 DEFERRED TAXES 23,354 23,827 7,329 1.2.1.1.2 TAXES 67,680 15,696 12,086 1.2.1.2 ACCOUNTS RECEIVABLE  RELATED PARTIES 50,292 40,176 16,888 1.2.1.2.1 FROM AFFILIATES 50,292 40,176 16,888 1.2.1.2.2 FROM SUBSIDIARIES 0 0 0 1.2.1.2.3 OTHERS 0 0 0 1.21 3 OTHERS 5,927 5,549 3,878 1.2.1.3.1 ESCROW DEPOSITS 5,303 4,851 3,107 1.2.1.3.2 OTHERS 624 698 771 1.2.2 FIXED ASSETS 1,547,581 1,572,318 1,330,677 1.2.2.1 INVESTMENTS 0 0 0 1.2.2.1.1 IN AFFILIATES 0 0 0 1.2.2.1.2 IN SUBSIDIARIES 0 0 0 1.2.2.1.3 OTHER COMPANIES 0 0 0 1.2.2.2 PROPERTY, PLANT AND EQUIPMENT 1,492,574 1,507,864 1,258,730 1.2.2.3 DEFERRED CHARGES 55,007 64,454 71,947 82 19.0- SUBSIDIARIES Veracel Celulose S.A. 19.06.02  BALANCE SHEET  LIABILITY THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2006 4  DATE  12/31/205 5  DATE  12/31/2004 2 TOTAL LIABILITIES 1,839,458 1,817,609 1,470,267 2.1 CURRENT LIABILITIES 171,953 83,102 110,392 2.1.1 LOANS AND FINANCING 140,649 44,887 27,664 2.1.2 DEBENTURES 0 0 0 2.1.3 SUPPLIERS 21,526 30,219 75,335 2.1.4 TAXES 3,212 1,785 3,426 2.1.5 DIVIDENDS PAYABLE 0 0 0 2.1.6 PROVISIONS 6,363 6,105 3,899 2.1.6.1 VACATION AND 13rd SALARY 6,363 6,105 3,899 2.1.7 LOANS FROM RELATED PARTIES 0 0 0 2.1.8 OTHERS 203 106 68 2.2 NOT CURRENT LIABILITIES 764,581 901,591 654,749 2.2.1 LONG-TERM LIABILITIES 764,581 901,591 654,749 2.2.1.1 LOANS AND FINANCING 755,318 887,278 649,063 2.2.1.2 DEBENTURES 0 0 0 2.2.1.3 PROVISION 9,263 9,171 5,686 2.2.1.3.1 TAX CONTINGENCIES 9,263 9,171 5,686 2.2.1.4 LOANS FROM RELATED PARTIES 0 0 0 2.2.1.6 OTHERS 0 5,142 0 2.4 STOCKHOLDERS EQUITY 902,924 832,916 705,126 2.4.1 PAID-IN CAPITAL 939,143 885,816 725,707 2.4.2 CAPITAL RESERVES 6,989 3,836 2,631 2.4.3 REVALUATION RESERVE 0 0 0 2.4.3.1 OWN ASSETS 0 0 0 2.4.3.2 SUBSIDIARIES / AFFILIATES 0 0 0 2.4.4 REVENUE RESERVES 967 967 2.4.4.1 LEGAL 0 0 0 2.4.4.2 STATUTORY 0 0 0 2.4.4.3 FOR CONTINGENCIES 0 0 0 2.4.4.4 UNREALIZED INCOME 0 0 0 2.4.4.5 FOR INVESTMENTS 0 0 0 2.4.4.6 SPECIAL FOR NON-DISTRIBUTED 0 0 0 DIVIDENDS 2.4.4.7 OTHER UNREALIZED INCOME 0 0 0 2.4.5 RETAINED EARNINGS (43,208) (57,703) (24,179) 83 19.0- SUBSIDIARIES Veracel Celulose S.A. 19.07  STATEMENT OF CHANGES IN FINANCIAL POSITION  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  FROM : 01/01/2/31/2006 4  FROM : 01/01/2/31/2005 5  FROM : 01/01/2/31/2004 3.1 GROSS SALES AND SERVICES REVENUE 387,086 165,765 69,015 3.2 SALES TAXES AND OTHER DEDUCTIONS (1,529) (3,994) (14,838) 3.3 NET SALES REVENUE 385,557 161,771 54,177 3.4 COST OF GOODS SOLD (268,527) (135,656) (22,715) 3.5 GROSS PROFIT 117,030 26,115 31,462 3.6 OPERATING (EXPENSES) INCOME (98,454) (75,324) (47,924) 3.6.1 SELLING (16,749) (8,154) (19,156) 3.6.2 GENERAL AND ADMINISTRATIVE (14,881) (24,426) (24,110) 3.6.3 FINANCIAL (49,673) (26,795) (7,184) ()6.3.1 FINANCIAL INCOME 845 3,662 4,468 3.6.3.2 FINANCIAL EXPENSES (50,518) (30,457) (11,652) 3.6.4 OTHER OPERATING INCOME 3,084 1,499 3,056 3.6.5 OTHER OPERATING EXPENSES (20,235) (17,448) (530) 3.6.6 EQUITY IN THE RESULTS OF SUBSIDIARIES 0 0 0 3.7 OPERATING INCOME (LOSS) 18,576 (49,209) (16,462) 3.8 NON-OPERATING (EXPENSES) INCOME 333 (813) (120) 3.8.1 INCOME 853 1550 0 3.8.2 EXPENSES (520) (968) (120) 3.9 INCOME(LOSS) BEFORE INCOME TAXES AND MANAGEMENT REMUNERATION 18,909 (50,022) (16,582) 3.10 INCOME TAX AND SOCIAL CONTRIBUTION (5,380) 14,590 5,247 3.11 DEFERRED INCOME TAX ES 0 0 0 3.12 MANAGEMENT REMUNERATION AND STATUORY APPROPRIATIONS 0 0 0 3.12.1 REMUNERATION 0 0 0 3.12.2 APPROPRIATIONS 0 0 0 3.15 NET INCOME (LOSS) FOR THE PERIOD 13,529 (35,432) (11,335) CAPITAL STOCK-QUANTITY (THOUSANDS) 219,635,254 219,635,254 219,635,254 EARNINGS PER SHARE LOSS PER SHARE (0,00006) (0,00016) (0,00005) 84 19.0- SUBSIDIARIES Aracruz Trading International Ltd 19.06 .01- - BALANCE SHEET  ASSET THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2006 4  DATE  12/31/2005 5  DATE  12/31/2004 1 TOTAL ASSETS 1,957,227 3,062,839 2,837,453 1.1 CURRENT ASSETS 1,402,627 1,479,900 997,185 1.1.1 CASH AND CASH EQUIVALENTS 386,117 291,698 64,712 1.1.2 CREDITS 864,429 1,040,610 830,422 1.1.2.1 ACCOUNTS RECEIVABLE FROM CUSTOMERS 862,957 1,036,503 830,366 1.1.2.1.1 ACCOUNTS RECEIVABLE FROM CUSTOMERS - PULP 717,953 665,273 584,329 1.1.2.1.2 ACCOUNTS RECEIVABLE FROM CUSTOMERS - 145,004 371,230 246,037 OTHERS 1.1.2.2 CREDITS OTHERS 1,472 4,107 56 1.1.2.2.1 TAX CREDITS 1,472 4,107 56 1.1.3 INVENTORIES 149,751 142,999 98,635 1.1.4 OTHERS 2,330 4,593 3,416 1.2 CURRENT NOT ASSETS 554,600 1,582,939 1,840,268 1.2.1 LONG-TERM ASSETS 551,464 1,582,935 1,840,268 1.2.1.1 CREDITS 0 0 0 1.2.1.2 ACCOUNTS RECEIVABLE  RELATED PARTIES 551,454 1,576,189 1,830,110 1.2.1.2.1 FROM AFFILIATES 551,454 1,576,189 1,830,110 1.2.1.2.2 FROM SUBSIDIARIES 0 0 0 1.2.1.2.3 OTHERS 0 0 0 1.2.1.3 OTHERS 0 6,746 10,158 1.2.2 FIXED ASSETS 3,146 4 0 1.2.2.1 INVESTMENTS 3,133 0 0 1.2.2.1.1 IN AFFILIATES 0 0 0 1.2.2.1.2 IN SUBSIDIARIES 3,133 0 0 1.2.2.1.3 OTHER COMPANIES 0 0 0 1.2.2.2 PROPERTY, PLANT AND EQUIPMENT 13 4 0 1.2.2.3 DEFERRED CHARGES 0 0 0 85 19.0- SUBSIDIARIES Aracruz Trading Hungary Ltd 19.06.02  BALANCE SHEET  LIABILITY THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2006 4  DATE  12/31/2005 5  DATE  12/31/2004 2 TOTAL LIABILITIES 1,957,227 3,062,839 2,837,453 2.1 CURRENT LIABILITIES 134,543 597,026 519,375 2.1.1 LOANS AND FINANCING 0 319,790 201,981 2.1.2 DEBENTURES 0 0 0 2.1.3 SUPPLIERS 123,814 259,989 291,890 2.1.4 TAXES 6,892 5,116 17,886 2.1.5 DIVIDENDS PAYABLE 0 0 0 2.1.6 PROVISIONS 0 0 0 2.1.7 LOANS FROM RELATED PARTIES 0 7,490 3,736 2.1.8 OTHERS 3,837 4,641 3,882 2.2 NOT CURRENT LIABILITIES 0 1,354,718 1,888,818 2.2.1 LONG-TERM LIABILITIES 0 1,354,718 1,888,818 2.2.1.1 LOANS AND FINANCING 0 1,354,718 1,888,818 2.2.1.2 DEBENTURES 0 0 0 2.2.1.3 PROVISION 0 0 0 2.2.1.4 LOANS FROM RELATED PARTIES 0 0 0 2.2.1.5 OTHERS 0 0 0 2.4 STOCKHOLDERS EQUITY 1,822,684 1,111,095 429,260 2.4.1 PAID-IN CAPITAL 43 47 29 2.4.2 CAPITAL RESERVES 0 0 0 2.4.3 REVALUATION RESERVE 0 0 0 2.4.3.1 OWN ASSETS 0 0 0 2.4.3.2 SUBSIDIARIES / AFFILIATES 0 0 0 2.4.4 REVENUE RESERVES 0 0 0 2.4.4.1 LEGAL 0 0 0 2.4.4.2 STATUTORY 0 0 0 2.4.4.3 FOR CONTINGENCIES 0 0 0 2.4.4.4 UNREALIZED INCOME 0 0 0 2.4.4.5 FOR INVESTMENTS 0 0 0 2.4.4.6 SPECIAL FOR NON-DISTRIBUTED 0 0 0 DIVIDENDS 2.4.4.7 OTHER UNREALIZED INCOME 0 0 0 2.4.5 RETAINED EARNINGS 1,822,641 1,111,048 429,231 86 19.0- SUBSIDIARIES Aracruz Trading Hungary Ltd 19.07  STATEMENT OF CHANGES IN FINANCIAL POSITION  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  FROM : 01/01/2/31/2006 4  FROM : 01/01/2/31/2005 5  FROM : 01/01/2/31/2004 3.1 GROSS SALES AND SERVICES REVENUE 3,673,316 3,150,982 2,765,126 3.2 SALES TAXES AND OTHER DEDUCTIONS (251,136) (202,658) (154,021) 3.3 NET SALES REVENUE 3,422,180 2,948,324 2,611,105 3.4 COST OF GOODS SOLD (2,543,353) (2,137,259) (2,067,250) 3.5 GROSS PROFIT 878,827 811,065 543,855 3.6 OPERATING (EXPENSES) INCOME (37,657) (47,598) (84,765) 3.6.1 SELLING (71,319) (56,020) (52,054) 3.6.2 GENERAL AND ADMINISTRATIVE (2,308) (1,702) (551) 3.6.3 FINANCIAL 36,995 11,125 (42,160) 3.6.3.1 FINANCIAL INCOME 147,093 191,409 74,383 3.6.3.2 FINANCIAL EXPENSES (110,098) (180,284) (116,543) 3.6.4 OTHER OPERATING INCOME 3,710,644 3,164,239 2,751,058 3.6.5 OTHER OPERATING EXPENSES (3,712,031) (3,165,240) (2,751,058) 3.6.6 EQUITY IN THE RESULTS OF SUBSIDIARIES 362 0 0 3.7 OPERATING INCOME (LOSS) 841,170 763,467 449,090 3.8 NON-OPERATING (EXPENSES) INCOME 0 0 0 3.8.1 INCOME 0 0 0 3.8.2 EXPENSES 0 0 0 3.9 INCOME(LOSS) BEFORE INCOME TAXES AND MANAGEMENT REMUNERATION 841,170 763,467 449,090 3.10 INCOME TAX AND SOCIAL CONTRIBUTION (33,363) (30,922) (19,830) 3.11 DEFERRED INCOME TAX ES 0 0 0 3.12.1 REMUNERATION 0 0 0 3.12.2 APPROPRIATIONS 0 0 0 3.15 NET INCOME (LOSS) FOR THE PERIOD 807,807 732,545 429,260 CAPITAL STOCK-QUANTITY (THOUSANDS) 11 11 11 EARNINGS PER SHARE 73,437.00000 66,59.00000 39,023.63636 LOSS PER SHARE - 87 19.0- SUBSIDIARIES Ara Pulp Com. Impor. Export. Unipessoal Lt 19.06 .01- - BALANCE SHEET  ASSET THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2006 4  DATE  12/31/2005 5  DATE  12/31/2004 1 TOTAL ASSETS 138 22,036 10,388 1.1 CURRENT ASSETS 138 22,036 10,388 1.1.1 CASH AND CASH EQUIVALENTS 138 564 6,871 1.1.2 CREDITS 0 21,472 0 1.1.3 INVENTORIES 0 0 0 1.1.4 OTHERS 0 0 3,517 1.2 LONG-TERM ASSETS 0 0 0 1.2.1 CREDITS 0 0 0 1.2.2 ACCOUNTS RECEIVABLE  RELATED PARTIES 0 0 0 1.2.2.1 FROM AFFILIATES 0 0 0 1.2.2.2 FROM SUBSIDIARIES 0 0 0 1.2.2.3 OTHERS 0 0 0 1.2.3 OTHERS 0 0 0 1.3 FIXED ASSETS 0 0 0 1.3.1 INVESTMENTS 0 0 0 1.3.1.1 IN AFFILIATES 0 0 0 1.3.1.2 IN SUBSIDIARIES 0 0 0 1.3.1.3 OTHER COMPANIES 0 0 0 1.3.2 PROPERTY, PLANT AND EQUIPMENT 0 0 0 1.3.3 DEFERRED CHARGES 0 0 0 88 19.0- SUBSIDIARIES Ara Pulp Com. Impor. Export. Unipessoal Lt 19.06.02  BALANCE SHEET  LIABILITY THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2006 4  DATE  12/31/2005  DATE  12/31/2004 2 TOTAL LIABILITIES 138 22,036 10,388 2.1 CURRENT LIABILITIES 14 18,577 19 2.1.1 LOANS AND FINANCING 0 0 0 2.1.2 DEBENTURES 0 0 0 2.1.3 SUPPLIERS 14 18,577 19 2.1.4 TAXES 0 0 0 2.1.5 DIVIDENDS PAYABLE 0 0 0 2.1.6 PROVISIONS 0 0 0 2.1.7 LOANS FROM RELATED PARTIES 0 0 0 2.1.8 OTHERS 0 0 0 2.2 LONG-TERM LIABILITIES 0 0 0 2.2.1 LOANS AND FINANCING 0 0 0 2.2.2 DEBENTURES 0 0 0 2.2.3 PROVISION 0 0 0 2.2.4 LOANS FROM RELATED PARTIES 0 0 0 2.2.5 OTHERS 0 0 0 2.4 STOCKHOLDERS EQUITY 124 3,459 10,369 2.4.1 PAID-IN CAPITAL 28 27 36 2.4.2 CAPITAL RESERVES 0 0 0 2.4.3 REVALUATION RESERVE 0 0 0 2.4.3.1 OWN ASSETS 0 0 0 2.4.3.2 SUBSIDIARIES / AFFILIATES 0 0 0 2.4.4 REVENUE RESERVES 0 0 0 2.4.4.1 LEGAL 0 0 0 2.4.4.2 STATUTORY 0 0 0 2.4.4.3 FOR CONTINGENCIES 0 0 0 2.4.4.4 UNREALIZED INCOME 0 0 0 2.5.4.5 FOR INVESTMENTS 0 0 0 2.4.4.6 SPECIAL FOR NON-DISTRIBUTED 0 0 0 DIVIDENDS 2.4.4.7 OTHER UNREALIZED INCOME 0 0 0 2.4.5 RETAINED EARNINGS 89 3,432 10,333 89 19.0- SUBSIDIARIES Ara Pulp Com. Impor. Export. Unipessoal Lt 19.07  STATEMENT OF CHANGES IN FINANCIAL POSITION  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  FROM : 01/01/2/31/2006 4  FROM : 01/01/2/31/2005 3  FROM : 01/01/2/31/2004 3.1 GROSS SALES AND SERVICES REVENUE 23,519 34,611 0 3.2 SALES TAXES AND OTHER DEDUCTIONS 0 0 0 3.3 NET SALES REVENUE 23,519 34,611 0 3.4 COST OF GOODS SOLD (23,198) (27,792) 0 3.5 GROSS PROFIT 321 6,819 0 3.6 OPERATING (EXPENSES) INCOME (232) (7,006) 10,369 3.6.1 SELLING 0 0 0 3.6.2 GENERAL AND ADMINISTRATIVE (13) (17) 0 3.6.3 FINANCIAL (219) (6,989) 10,369 3.6.3.1 FINANCIAL INCOME 321 2,139 10,369 3.6.3.2 FINANCIAL EXPENSES (540) (9,128) 0 3.6.4 OTHER OPERATING INCOME 0 0 0 3.6.5 OTHER OPERATING EXPENSES 0 0 0 3.6.6 EQUITY IN THE RESULTS OF SUBSIDIARIES 0 0 0 3.7 OPERATING INCOME (LOSS) 89 (187) 10,369 3.8 NON-OPERATING (EXPENSES) INCOME 0 0 0 3.8.1 INCOME 0 0 0 3.8.2 EXPENSES 0 0 0 3.9 INCOME(LOSS) BEFORE INCOME TAXES AND MANAGEMENT REMUNERATION 89 (187) 10,369 3.10 INCOME TAX AND SOCIAL CONTRIBUTION 0 0 0 3.11 DEFERRED INCOME TAX ES 0 0 0 3.12. REMUNERATION 0 0 0 3.15 NET INCOME (LOSS) FOR THE PERIOD 89 (187) 10,369 CAPITAL STOCK-QUANTITY (THOUSANDS) 1 1 1 EARNINGS PER SHARE 89,00000 10,369,0000 LOSS PER SHARE (187,00000) - 90 19.0- SUBSIDIARIES Riocell Trade S.A. 19.06 .01- - BALANCE SHEET  ASSET THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2006 4  DATE  12/31/2005 4  DATE  12/31/2004 1 TOTAL ASSETS 1,895 2,245 3,471 1.1 CURRENT ASSETS 1,895 2,245 3,471 1.1.1 CASH AND CASH EQUIVALENTS 1,895 2,245 2,779 1.1.2 CREDITS 0 0 692 1.1.3 INVENTORIES 0 0 0 1.1.4 OTHERS 0 0 0 1.2 LONG-TERM ASSETS 0 0 0 1.2.1 CREDITS 0 0 0 1.2.2 ACCOUNTS RECEIVABLE  RELATED PARTIES 0 0 0 1.2.2.1 FROM AFFILIATES 0 0 0 1.2.2.2 FROM SUBSIDIARIES 0 0 0 1.2.2.3 OTHERS 0 0 0 1.2.3 OTHERS 0 0 0 1.3 FIXED ASSETS 0 0 0 1.3.1 INVESTMENTS 0 0 0 1.3.1.1 IN AFFILIATES 0 0 0 1.3.1.2 IN SUBSIDIARIES 0 0 0 1.3.1.3 OTHER COMPANIES 0 0 0 1.3.2 PROPERTY, PLANT AND EQUIPMENT 0 0 0 1.3.3 DEFERRED CHARGES 0 0 0 91 19.0- SUBSIDIARIES Riocell Trade S.A. 19.06.02  BALANCE SHEET  LIABILITY  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2006 4  DATE  12/31/2005 4  DATE  12/31/2004 2 TOTAL LIABILITIES 1,895 2,245 3,471 2.1 CURRENT LIABILITIES 117 288 989 2.1.1 LOANS AND FINANCING 0 0 0 2.1.2 DEBENTURES 0 0 0 2.1.3 SUPPLIERS 0 0 186 2.1.4 TAXES 20 21 244 2.1.5 DIVIDENDS PAYABLE 0 0 0 2.1.6 PROVISIONS 0 0 0 2.1.7 LOANS FROM RELATED PARTIES 0 161 0 2.1.8 OTHERS 97 106 559 2.2 LONG-TERM LIABILITIES 0 0 0 2.2.1 LOANS AND FINANCING 0 0 0 2.2.2 DEBENTURES 0 0 0 2.2.3 PROVISION 0 0 0 2.2.4 LOANS FROM RELATED PARTIES 0 0 0 2.2.5 OTHERS 0 0 0 2.4 STOCKHOLDERS EQUITY 1,778 1,957 2,482 2.4.1 PAID-IN CAPITAL 47 52 58 2.4.2 CAPITAL RESERVES 0 0 0 2.4.3 REVALUATION RESERVE 0 0 0 2.4.3.1 OWN ASSETS 0 0 0 2.4.3.2 SUBSIDIARIES / AFFILIATES 0 0 0 2.4.4 REVENUE RESERVES 0 0 0 2.4.4.1 LEGAL 0 0 0 2.4.4.2 STATUTORY 0 0 0 2.4.4.3 FOR CONTINGENCIES 0 0 0 2.4.4.4 UNREALIZED INCOME 0 0 0 2.4.4.5 FOR INVESTMENTS 0 0 0 2.4.4.6 SPECIAL FOR NON-DISTRIBUTED 0 0 0 DIVIDENDS 2.4.4.7 OTHER UNREALIZED INCOME 0 0 0 2.4.5 RETAINED EARNINGS 1,731 1,905 2,424 92 19.0- SUBSIDIARIES Riocell Trade S.A. 19.07  STATEMENT OF CHANGES IN FINANCIAL POSITION  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  FROM : 01/01/2/31/2006 4  FROM : 01/01/2/31/2005 4  FROM : 01/01/2/31/2004 3.1 GROSS SALES AND SERVICES REVENUE 0 0 78,025 3.2 SALES TAXES AND OTHER DEDUCTIONS 0 0 (1,685 3.3 NET SALES REVENUE 0 0 76,340 3.4 COST OF GOODS SOLD 0 0 (70,189 3.5 GROSS PROFIT 0 0 6,151 3.6 OPERATING (EXPENSES) INCOME (9) (232) (3,701) 3.6.1 SELLING 0 0 (1,167 3.6.2 GENERAL AND ADMINISTRATIVE (79) (55) (233 3.6.3 FINANCIAL 70 (3) 240 3.6.3.1 FINANCIAL INCOME 191 273 5,794 3.6.3.2 FINANCIAL EXPENSES (121) (276) (5,554 3.6.4 OTHER OPERATING INCOME 0 0 0 3.6.5 OTHER OPERATING EXPENSES 0 (174) (2,541 3.6.6 EQUITY IN THE RESULTS OF SUBSIDIARIES 0 0 0 3.7 OPERATING INCOME (LOSS) (9) (232) 2,450 3.8 NON-OPERATING (EXPENSES) INCOME 0 0 0 3.8.1 INCOME 0 0 0 3.8.2 EXPENSES 0 0 0 3.9 INCOME(LOSS) BEFORE INCOME TAXES AND MANAGEMENT REMUNERATION (9) (232) 2,450 3.10 INCOME TAX AND SOCIAL CONTRIBUTION 0 0 (26 3.11 DEFERRED INCOME TAX ES 0 0 0 3.12 REMUNERATION 0 0 0 3.15 NET INCOME (LOSS) FOR THE PERIOD (9) (232) 2,424 CAPITAL STOCK-QUANTITY (THOUSANDS) 27,150 27,150 27,150 EARNINGS PER SHARE - - 0,08928 LOSS PER SHARE (0,00033) (0,00855) - 93 20.00 - INFORMATION ON CORPORATE GOVERNANCE Aracruz has sought to base its activities on the best corporate governance practices and to observe the principles of transparency, sustainable growth and management independence. Following initiatives adopted in the previous year, during 2006 additional measures were taken to ensure a more structured performance from the Companys various management bodies, including: Ø The approval of Internal Regulations to increase the effectiveness of the Executive Officers, the Board of Directors and each of the committees that support the Board. Ø The establishment of a Disclosure Committee, whose main objective is to set guidelines for the disclosure of results and financial, accounting and audit reports. Ø The restructuring of the Sustainability Committee, which is now composed of shareholder representatives and independent members. Ø The approval of a proposal to improve the structure of the Companys regulations, seeking to establish clearer hierarchies and levels of approval for the documents that orient our operations. Ø The approval of a new version of the Companys statement of Mission, Vision and Principles, more appropriately reflecting the values of the Company and the context in which it operates. Based upon the proposals that have been approved, the Code of Conduct will be revised in 2007, with a subsequent revision of internal policies and regulations. All the procedures required under the Sarbanes-Oxley Act (SOX), designed to ensure effective internal controls, were carried out during the course of 2006. The independent auditors, in auditing the control environment based on Section 404 of the SOX, did not encounter any materially relevant deficiencies or weaknesses, issuing an opinion that contained no reservations of any nature. A private communications channel, managed through an independent company, was also established to receive allegations and information with a guarantee of anonymity. The flow of information is directed to the Audit Committee, which is totally independent of Company management. During 2006, a single anonymous communication was received, concerning a doubt about the Companys internal regulations. The channel itself clarified the query. Mission, Vision and Principles  In 2006, the Board of Directors approved the new, improved version of the Aracruz Mission, Vision and Principles statement. In the course of defining these fundamental underpinnings of our corporate governance, a number of areas of the Company were consulted along with outside stakeholders such as NGOs, customers, other companies in the industry, investors and consultants. Mission To offer products obtained in a sustainable way from planted forests, generating economic, social and environmental benefits and, in this way, contributing to people's well-being and quality of life. Vision To be acknowledged as the leader in the global pulp market. Aracruzs Business Principles Our decisions and actions are based on ethical values and observe the following business principles, which also guide our Code of Conduct: 94 20.00 - INFORMATION ON CORPORATE GOVERNANCE Ø Integrity We have a commitment to integrity: Ø acting with fairness and honesty; Ø respecting human rights; Ø complying with legislation, internal rules, agreements and commitments; Ø continuously seeking the best corporate governance practices; Ø rejecting any form of corruption or illegality. Ø Commitment to shareholders We create value for all shareholders, focusing on operational excellence: Ø investing in continuous improvement and innovation throughout our operations; Ø seeking to maximize return on investments; Ø increasing the scale of our business; Ø managing risks and pursuing a continuous reduction in the cost of capital. Ø Customer focus We value long-term relationships: Ø offering products that satisfy customer needs; Ø guaranteeing the safety of our products and the reliability of their supply; Ø investing in product development. Ø Valuing our employees We value our employees: Ø fostering a safe, healthy and motivating work environment and rejecting discrimination of any kind; Ø respecting freedom of association; Ø offering opportunities for professional and personal development; Ø fostering professional growth based on merit; Ø encouraging active citizenship; Ø seeking to constantly improve quality of life. Ø Valuing our stakeholders We cultivate relationships of mutual trust with our stakeholders: Ø seeking engagement and cooperation; Ø being sensitive to their aspirations and concerns; Ø using dialogue as the first priority to resolve conflicts; Ø respecting diversity and freedom of opinion and expression; Ø being transparent in our actions and communications. Ø Harmony with the environment We act in harmony with the environment and we contribute to its protection: Ø using natural resources in a sustainable manner; Ø adopting modern technologies and practices to make our operations more efficient and to minimize their impacts; Ø contributing to the preservation of biodiversity. 95 20.00 - INFORMATION ON CORPORATE GOVERNANCE Ø Social responsibility We take our corporate social responsibility seriously: Ø disseminating knowledge and fostering the sustainable development of communities; Ø establishing partnerships, investing in projects and nurturing networks with the private sector, civil society organizations and the public sector; Ø contributing to the improvement of public governance; Ø supporting and strengthening the partners in our supply chain. We encourage our business partners to adopt these principles, as we strive for the sustainability of our supply chain. Risk management  The structuring of corporate risk management was carried out during 2006 with the intention of: Ø consolidating the evaluation of risks, incorporating those from the Guaíba Unit; Ø identifying key risk indicators; Ø and formalizing the management process and development of a specific policy. In order to guarantee permanent effectiveness, the Controllership will now dedicate itself to monitoring the corporate risk management process. The Audit Committee, an independent body made up of members of the Board of Directors, scrutinizes Aracruzs risk management process. For 2007, besides the continuous dissemination of the risk management culture throughout the executive group, Aracruzs Board of Directors established as top goals the correlation of the risks that have been mapped and the approval of a specific corporate risk management policy. Independent Auditors Services provided by Deloitte Touche Tohmatsu Auditores Independentes (Deloitte), as established under art. 2 of CVM Instruction 381/03. During the fiscal period ending December 31, 2006, the professional fees related to the other services provided by Deloitte did not exceed 5% of the compensation for the external auditing services. Procedures adopted by the Company, according to Paragraph III, art. 2 of CVM Instruction 381/03: The Company shall adopt as a formal procedure that, prior to the contracting of other professional services not related to the external audit, it consults the Independent Auditors to ensure that the provision of said services will not affect the independence and objectivity necessary for the performance of their independent audit services, as well as to obtain the approval of its Audit Committee. Summary of the explanation of the justification of the Independent Auditors - Deloitte Touche Tohmatsu, according to Paragraph III, art. 2 of CVM Instruction 381/03: The provision of other professional services not related to the external audit shall not affect the independence or objectivity in the conducting of the external audit of the Company and its affiliates/ subsidiaries. The policy with regards to the provision of services to the Entity not related to the external audit is based on principles that preserve the independence of the independent auditor, including: (a) the auditor shall not examine its own work; (b) the auditor shall not exercise management functions in Entities in which it performs external auditing services, and (c) the independent auditor shall not promote the interests of the audited Entity, which did not occur in the provision of said services. * * * 96 GROUP BLANK DESCRIPTION PAGE 01 01 IDENTIFICATION 01 01 02 HEAD OFFICE 01 01 03 SHAREHOLDERS DEPARTMENT 01 01 04 DIRECTOR OF MARKET RELATIONS 01 01 05 REFERENCE / AUDITOR 01 01 06 GENERAL INFORMATION 02 01 07 STOCK CONTROL / SECURITIES ISSUED 02 01 08 PUBLICATION OF INFORMATIVE DOCUMENTS 02 01 09 NEWSPAPERS IN WHICH THE COMPANY PUBLISHES INFORMATION 02 01 10 DIRECTOR OF MARKET RELATIONS 02 02.01 01 BOARD OF DIRECTORS AND CHIEF OFFICERS OF THE COMPANY 03 02.01 02 CURRENT COMPOSITION OF THE FISCAL COUNCIL 04 02 02 PROFESSIONAL EXPERIENCE AND ACADEMIC QUALIFICATIONS OF EACH 05 / 09 BOARD MEMBER, FISCAL COUNCIL AND OFFICER 03 01 EVENTS RELANTED TO DISTRIBUTION OF CAPITAL 10 03 02 STOCKHOLDER STRUCTURE 11/13 03 03 DISTRIBUTION OF REGISTERED CAPITAL OF THE CONTROLLING COMPANIES 14 / 23 DOWN TO THE INDIVIDUAL LEVEL 04 01 BREAKDOWN OF THE PAID IN CAPITAL 24 04 02 CHANGE IN THE PAID IN CAPITAL IN THE LAST THREE YEARS 24 04 04 AUTHORIZED CAPITAL 24 05 01 TREASUARY STOCK 25 06 01 DIVIDENDS / INTEREST ON CAPITAL PAID IN THE LAST THREE YEARS 26 / 27 06 03 STATUTORY DISPOSITIONS RELATED TO CHANGES IN CAPITAL 28 06 04 STATUTORY CHANGE 28 07 01 COMPENSATION AND CONTRIBUTIONS OF OFFICERS 29 07 02 PARTICIPATIONS AND CONTRIBUTIONS IN THE LAST THREE YEARS 29 07 03 PARTICIPATIONS IN THE SUBSIDIARIES 30 08 01 CHARACTERISTICS OF PUBLIC OR PRIVATE DEBENTURES ISSUES 30 09 01 HISTORICAL OVERVIEW OF THE COMPANY 31 / 33 09 02 MARKET OVERVIEW 34 10 01 PRODUCTS AND SERVICES OFFERED 35 10 02 RAW MATERIALS AND SUPPLIERS 36 10 03 MAIN CUSTOMERS BY PRODUCTS 36 11 01 PRODUCTION PROCESS 37/ 39 11 02 COMMERCIALIZATION PROCESS, DISTRIBUTION, MARKETS AND EXPORT 40 11 03 MAIN PULP PRODUCTERS 41 13 01 MAIN PROPERTIES 42 / 46 14 03 OTHER INFORMATION CONSIDERED IMPORTANT FOR BEST UNDERSTANDING OF THE COMPANY 47 / 48 14 05 CAPITAL EXPENDITURES PROJECTS 49 15 01 ENVIRONMENTAL MATTERS 50 / 53 16 01 LAWSUITS WITH HIGH VALUE TO 5% OF THE EQUITY OR OF THE NET PROFIT 54 17 01 TRANSACTIONS WITH RELATED PARTIES 55 18 01 BYLAWS 56 / 67 19 00 ARACRUZ TRADING S.A. 19 06.01 BALANCE SHEET  ASSET 68 19 06.02 BALANCE SHEET  LIABILITY 69 19 07 STATEMENT OF OPERATIONS 70 97 19 00 ARACRUZ CELULOSE (USA), iNC. 19 06.01 BALANCE SHEET  ASSET 71 19 06.02 BALANCE SHEET  LIABILITY 72 19 07 STATEMENT OF OPERATIONS 73 MUCURI AGROFLORESTAL S.A. 19 06.01 BALANCE SHEET  ASSET 74 19 06.02 BALANCE SHEET  LIABILITY 75 PORTOCEL TERMINAL ESPECIALIZADO DE BARRA DO RIACHO 19 06.01 BALANCE SHEET  ASSET 76 19 06.02 BALANCE SHEET  LIABILITY 77 19 07 STATEMENT OF OPERATIONS 78 ARACRUZ PRODUTOS DE MADEIRA S.A. 19 06.01 BALANCE SHEET  ASSET 79 19 06.02 BALANCE SHEET  LIABILITY 80 19 07 STATEMENT OF OPERATIONS 81 VERACEL CELULOSE S.A. 19 06.01 BALANCE SHEET  ASSET 82 19 06.02 BALANCE SHEET  LIABILITY 83 19 07 STATEMENT OF OPERATIONS 84 ARACRUZ TRADING HUNGARY LTD 19 06.01 BALANCE SHEET  ASSET 85 19 06.02 BALANCE SHEET  LIABILITY 86 19 07 STATEMENT OF OPERATIONS 87 ARA PULP COM. IMPORT. EXPORT. UNIPESSOAL LTD 19 06.01 BALANCE SHEET  ASSET 88 19 06.02 BALANCE SHEET  LIABILITY 89 19 07 STATEMENT OF OPERATIONS 90 RIOCELL TRADE S.A. 19 06.01 BALANCE SHEET  ASSET 91 19 06.02 BALANCE SHEET  LIABILITY 92 19 07 STATEMENT OF OPERATIONS 93 20 00 INFORMATION ON CORPORATE GOVERNANCE 94/96 98 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 21, 2007 ARACRUZ CELULOSE S.A. By: /s/ Carlos Augusto Lira Aguiar Name: Carlos Augusto Lira Aguiar Title: Chief Executive Officer
